 

Execution version

 

 



LOAN AND SECURITY AGREEMENT

 

AMONG

 

GERBER FINANCE INC.

 

as Lender

 

and

 

STAR REAL ESTATE HOLDINGS USA, INC., a Delaware corporation,
300 PARK STREET, LLC, a Delaware limited liability company,
947 WATERFORD ROAD, LLC, a Delaware limited liability company,
and 56 MECHANIC FALLS ROAD, LLC, a Delaware limited liability company,
as Borrowers

 

ATRM HOLDINGS, INC., a Minnesota corporation,
EDGEBUILDER, INC., a Delaware corporation,
GLENBROOK BUILDING SUPPLY, INC., a Delaware corporation, 

KBS BUILDERS, INC., a Delaware corporation,
and DIGIRAD CORPORATION, a Delaware corporation

as Corporate Credit Parties

 

Dated: January 31, 2020

 







 

Table of Contents

 

Page

  



I. DEFINITIONS 1         1.1 General Definitions 1           1.2 Accounting
Terms 15           1.3 Other Terms 15           1.4 Rules of Construction 15    
    II. LOANS 15           2.1 Credit Advance 15         III. REPAYMENT 17      
  3.1 Repayment of the Credit Advance 17         IV. [INTENTIONALLY OMITTED] 17
      V. INTEREST AND FEES 17         5.1 Interest and Fees 17         VI.
CONDITIONS PRECEDENT 19         6.1 Conditions Precedent to Loans 19        
VII. REPRESENTATIONS, WARRANTIES AND COVENANTS 20         7.1 Corporate
Existence; Compliance with Law 20           7.2 Names; Organizational
Information; Collateral Locations 20           7.3 Power; Authorization;
Enforceable Obligations 20           7.4 Financial Statements and Projections;
Books and Records 21           7.5 Material Adverse Change 21           7.6 Real
Estate; Property 21           7.7 Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness 22           7.8 Government Regulation;
Margin Regulations 22

 



i



 

Table of Contents

(continued)

 

Page

 

  7.9 Taxes; Charges 22           7.10 Payment of Obligations 23           7.11
ERISA 23           7.12 Litigation 23           7.13 Intellectual Property 23  
        7.14 Full Disclosure 24           7.15 Hazardous Materials 24          
7.16 Insurance 24           7.17 Deposit and Disbursement Accounts 25          
7.18 Accounts 25           7.19 Conduct of Business 25           7.20 Further
Assurances 25         VIII. FINANCIAL REPORTS; FINANCIAL COVENANTS 26        
8.1 Reports and Notices 26           8.2 Financial Covenants 27           8.3
Other Reports and Information 27           8.4 Good Standing Certificates 27    
    IX. NEGATIVE COVENANTS 27       X. SECURITY INTEREST 29         10.1 Grant
of Security Interest 29           10.2 Lender’s Rights 31           10.3
Lender’s Appointment as Attorney-in-Fact 32           10.4 Grant of License to
Use Intellectual Property Collateral 33

 



ii



 

Table of Contents

(continued)

 

Page

 

  10.5 Terminations; Amendments Not Authorized 33           10.6 Inspections 33
          10.7 Inapplicability 33         XI. TERM 33           11.1 Term of
Agreement 33           11.2 [Intentionally Omitted] 34           11.3
Termination of Lien 34         XII. EVENTS OF DEFAULT 34         12.1 Events of
Default 34           12.2 Lender Remedies 37           12.3 Waivers 38          
12.4 Proceeds 38         XIII. MISCELLANEOUS 38         13.1 No Waiver;
Cumulative Remedies 38           13.2 Amendments and Waivers 38           13.3
Expenses; Indemnity 39           13.4 Borrowing Agency Provisions 39          
13.5 Guaranty 40           13.6 Waivers 41           13.7 Benefit of Guaranty 41
          13.8 Subordination of Subrogation 41           13.9 Election of
Remedies 41           13.10 Liability Cumulative 42

 



iii



 

Table of Contents

(continued)

 

Page

 

  13.11 Waiver of Subrogation 42           13.12 Further Assurances 42          
13.13 Successors and Assigns 42           13.14 Descriptive Headings 43        
  13.15 Rules of Construction 43           13.16 Notices 43           13.17
Severability 43           13.18 Entire Agreement; Counterparts 43          
13.19 SUBMISSION TO JURISDICTION 44           13.20 WAIVER OF TRIAL BY JURY,
CERTAIN DAMAGES AND SETOFFS 44           13.21 GOVERNING LAW 45           13.22
Reinstatement 45

 



iv



 

Table of Contents

(continued)

 

Page

 

INDEX OF EXHIBITS AND SCHEDULES

 

Schedule I - [Intentionally omitted] Schedule II - Conditions Precedent Schedule
III - Financial Covenants Schedule IV - Cash Management Schedule V - Addresses
for Notices       Attachment A - Fees, Charges and Commissions       Exhibit A -
Form of Note Exhibit B - Form of Monthly Statement Report Exhibit C -
[Intentionally Omitted] Exhibit D - Form of Certificate of Compliance Exhibit E
- Form of Power of Attorney Exhibit F - Form of Accountant’s Letter Exhibit G -
Form of Officer’s Certificate Exhibit H - Form of Account Debtor Notification
Letter Exhibit I - Form of Intellectual Property Security Agreement

 

Disclosure Schedule 7.2 - Perfection Certificate Disclosure Schedule 7.6 - Real
Estate Disclosure Schedule 7.7 - Ventures, Subsidiaries and Affiliates
Disclosure Schedule 7.9 - Taxes Disclosure Schedule 7.12 - Litigation Disclosure
Schedule 7.13 - Intellectual Property Disclosure Schedule 7.15 - Environmental
Matters Disclosure Schedule 7.16 - Insurance Disclosure Schedule 7.17 - Deposit
and Disbursement Accounts Disclosure Schedule 9(b) - Indebtedness Disclosure
Schedule 9(e) - Permitted Liens

 



v



 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement is made as of January 31, 2020 by and among
GERBER FINANCE INC., a New York corporation (“Lender”) STAR REAL ESTATE HOLDINGS
USA, INC., a Delaware corporation, 300 PARK STREET, LLC, a Delaware limited
liability company, 947 WATERFORD ROAD, LLC, a Delaware limited liability
company, and 56 MECHANIC FALLS ROAD, LLC, a Delaware limited liability company,
(individually, “Initial Borrower” and, collectively, if more than one, the
“Initial Borrowers”), and together with each other Person which, on or
subsequent to the Closing Date, agrees in writing to become a “Borrower”
hereunder, herein called, individually, a “Borrower” and, collectively, the
“Borrowers,” and pending the inclusion by written agreement of any other such
Person, besides each Initial Borrower, as a “Borrower” hereunder, all references
herein to “Borrowers,” “each Borrower,” the “applicable Borrower,” “such
Borrower” or any similar variations thereof (whether singular or plural) shall
all mean and refer to the Initial Borrower or each one of them collectively) and
any other Credit Party executing or becoming a party to this Agreement,
including but not limited to ATRM HOLDINGS, INC., a Minnesota corporation,
EDGEBUILDER, INC., a Delaware corporation, GLENBROOK BUILDING SUPPLY, INC., a
Delaware corporation, KBS BUILDERS, INC., a Delaware corporation, and DIGIRAD
CORPORATION, a Delaware corporation, as “Corporate Credit Parties”.

 

BACKGROUND

 

Borrowers have requested that Lender make a loan and advances available to
Borrowers; and

 

Lender has agreed to make such loan and advances to Borrowers on the terms and
conditions set forth in this Agreement and any amendment thereto.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
undertakings and terms and conditions contained herein, the parties hereto agree
as follows:

 

I.DEFINITIONS

 

1.1              General Definitions. When used in this Agreement, the following
terms shall have the following meanings:“Account Control Agreement” has the
meaning set forth in Schedule IV.

 

“Account Debtor” means any Person who is or may become obligated with respect
to, or on account of, an Account, Chattel Paper or General Intangibles
(including a Payment Intangible).

 

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person.

 

“Affiliate” means with respect to any Person (i) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the Stock having
ordinary voting power for the election of directors of such Person; (ii) each
other Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person; or (iii) each of such Person’s
officers, directors, joint venturers and partners. For the purpose of this
definition, “control” of a Person means the possession, directly or indirectly,
of the power to direct or cause the direction of its management or policies,
whether through the ownership of voting securities, by contract or otherwise.

 







 

“Agreement” means this Agreement including all appendices, exhibits or schedules
attached or otherwise identified thereto, restatements and modifications and
supplements thereto, and any appendices, exhibits or schedules to any of the
foregoing, each as in effect at the time such reference becomes operative;
provided, that except as specifically set forth in this Agreement, any reference
to the Disclosure Schedules to this Agreement shall be deemed a reference to the
Disclosure Schedules as in effect on the Closing Date or in a written amendment
thereto executed by Borrowers and Lender.

 

“AIA” means American Architectural Institute.

 

“Assignment of Leases” means collectively, any Assignment of Leases which is
executed in favor of Lender to secure the Obligations, including but not limited
to the Assignment of Leases on the Real Estate.

 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to, or otherwise necessary or helpful in the collection of
or realization upon, the Collateral or any Borrower’s business.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrowing Base” means at any time with respect to any Borrower, an amount equal
to the sum at such time of:

 

(a)       Real Estate Availability; minus

 

(b)       the Reserves.

 

“Borrowing Representative” means David Noble.

 

“Business Day” means a day on which Lender is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

 

“Capital Expenditures” means all payments or accruals (including obligations
under capital leases) for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP.

 



2



 

“Change of Control” means, with respect to any Person on or after the Closing
Date, any change in the composition of such Person’s Stockholders as of the
Closing Date shall occur which would result in any Stockholder or group
acquiring 49.9% or more of any class of Stock of such Person, or that any Person
(or group of Persons acting in concert) shall otherwise acquire, directly or
indirectly (including through Affiliates), the power to elect a majority of the
board of directors or managers of such Person or otherwise direct the management
or affairs of such Person by obtaining proxies, entering into voting agreements
or trusts, acquiring securities or otherwise.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, customs or other duties, assessments, charges, liens, and all
additional charges, interest, penalties, expenses, claims or encumbrances upon
or relating to (i) the Collateral, (ii) the Obligations, (iii) the employees,
payroll, income or gross receipts of a Credit Party, (iv) the ownership or use
of any assets by a Credit Party, or (v) any other aspect of a Credit Party’s
business.

 

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person.

 

“Closing Date” means the Business Day on which the conditions precedent set
forth in Article VI have been satisfied or specifically waived in writing by
Lender, and the initial Loans has been made.

 

“Collateral” has the meaning assigned to it in Section 10.1.

 

“Collateral Account” means an account in Lender’s name under the dominion and
control of Lender maintained at a financial institution acceptable to Lender
into which all cash, checks, notes, drafts and other similar items relating to
or constituting Proceeds of or payments made in respect of any Collateral shall
be deposited.

 

“Contract Rate” means an interest rate per annum equal to the sum of the Prime
Rate plus three and one-half percent (3.5%).

 

“Contracts” means all the contracts, undertakings, or agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which
any Person may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Corporate Credit Party” means each Credit Party which is not a natural Person.

 

“Credit Advance” shall have the meaning given to such term in Section 2.1(a).

 

“Credit Documents” means this Agreement, each Pledge Agreement, the Note, each
Guaranty, each Power of Attorney, each Mortgage, each Life Insurance Assignment,
each Subordination Agreement, each Intellectual Property Security Agreement and
all other documents, instruments and agreements now or hereafter executed and/or
delivered in connection herewith or therewith.

 



3



 

“Credit Parties” means each Borrower and each other Person (other than Lender)
that is or may become a party to this Agreement or any other Credit Document.

 

“Default” means any act or event which, with the giving of notice or passage of
time or both, would unless cured or waived would become an Event of Default.

 

“Default Rate” means the sum of (a) the interest rate or fee in effect from time
to time as respects each Loan and (b) five percent (5%).

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person.

 

“Disbursement Accounts” has the meaning set forth in Schedule IV.

 

“Disclosure Schedules” means the Disclosure Schedules prepared by Borrowers and
denominated as Disclosure Schedules 7.2 through 9(e) in the Index of Exhibits
and Schedules to this Agreement.

 

“Documents” means all “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

 

“EBGL Credit Facility” means the revolving credit facility to be conditionally
granted by Lender to EdgeBuilder, Inc. and Glenbrook Building Supply, Inc., in a
certain Loan and Security Agreement executed not later than January 31, 2020 by
the Credit Parties hereto, as it may be subsequently amended.

 

“Environmental Laws” means all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, and in each case as
amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof relating to the regulation and protection
of human health, safety, the environment and natural resources (including
ambient air, surface water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation).

 

“Environmental Liabilities” means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages of whatever
nature, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim, suit, action or demand of whatever nature by any Person,
and which relate to any health or safety condition regulated under any
Environmental Law, environmental permits or in connection with any Release,
threatened Release, or the presence of a Hazardous Material.

 



4



  

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRC or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(b) of the IRC or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by any Credit
Party from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(f) the incurrence by any Credit Party of any liability with respect to any
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Credit Party of any notice, or the receipt by any Multiemployer
Plan from any Credit Party of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Event of Default” has the meaning set forth in Section 12.1.

 

“Financial Statements” means income statement, balance sheet, and statement of
cash flows of each Borrower, internally prepared for each Fiscal Month, and
audited financial statements of Digirad Corporation for each Fiscal Year,
prepared in accordance with GAAP.

 

“Fiscal Month” means any of the monthly accounting periods of each Credit Party.

 

“Fiscal Year” means the 12 month period of each Credit Party ending December 31
of each year. Subsequent changes of the fiscal year of each Credit Party shall
not change the term “Fiscal Year” unless Lender shall consent in writing to such
change.

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

 

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

 

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest which such Person may now or hereafter have in or under any
Contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash Instruments and other
property in respect of or in exchange for pledged Stock and Investment Property,
and rights of indemnification.

 



5



 

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC.

 

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing any indebtedness, lease, dividend, or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such guaranteeing Person (whether or
not contingent): (i) to purchase or repurchase any such primary obligation;
(ii) to advance or supply funds (a) for the purchase or payment of any such
primary obligation or (b) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; or (iv) to indemnify the owner of such primary
obligation against loss in respect thereof.

 

“Guarantor” means each Person (in addition to a Corporate Credit Party as
provided herein) which executes a guaranty or a support, put or other similar
agreement in favor of Lender in connection with the transactions contemplated by
this Agreement, including but not limited to Jeffrey E. Eberwein.

 

“Guaranty” means any agreement to perform all or any portion of the Obligations
on behalf of any Borrower, in favor of, and in form and substance satisfactory
to, Lender, together with all amendments, modifications and supplements thereto,
and shall refer to such Guaranty as the same may be in effect at the time such
reference becomes operative including but not limited to those provisions of
Sections 13.5, 13.6, 13.7, 13.8, 13.9, 13.10, and 13.11 hereof.

 



6



 

“Hazardous Material” means any substance, material or waste which is regulated
by or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance which is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, (b) petroleum or any
fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s), or
any radioactive substance.

 

“Hazardous Waste” has the meaning ascribed to such term in the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et. seq.).

 

“Indebtedness” of any Person means: (i) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured, but not
including obligations to trade creditors incurred in the ordinary course of
business and not more than 60 days past due); (ii) all obligations evidenced by
notes, bonds, debentures or similar instruments; (iii) all indebtedness created
or arising under any conditional sale or other title retention agreements with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (iv) all obligations under capital
leases; (v) all Guaranteed Indebtedness; (vi) all Indebtedness referred to in
clauses (i), (ii), (iii), (iv) or (v) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; (vii) the Obligations; and
(viii) all liabilities under Title III of ERISA.

 

“Indemnified Person” has the meaning given to such term in Section 13.3(b).

 

“Initial Borrowers” has the meaning set forth in the preamble to this Agreement.

 

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, patents, patent
registrations, copyrights, copyright registrations, trademarks, trademark
registrations, trade secrets, domain names, website addresses and customer
lists.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement in the form of Exhibit I made in favor of Lender by each
applicable Credit Party.

 

“Intercreditor Agreement” means any intercreditor and subordination agreement
accepted by Lender from time to time.

 



7



 

“Inventory” means all “inventory”, as such term is defined in the UCC, now or
hereafter owned or acquired by any Person, wherever located.

 

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

 

“IRC” and “IRS” means respectively, the Internal Revenue Code of 1986 and the
Internal Revenue Service, and any successors thereto.

 

“Lender” has the meaning set forth in the preamble to this Agreement and if
Lender shall decide to assign or syndicate any of the Obligations such term
shall include such assignee or such other members of the syndicate.

 

“Letter-of-Credit Rights” has the meaning given to “letter-of-credit rights” as
such term is defined in the UCC, now owned or hereafter acquired by any Person,
including rights to payment or performance under a letter of credit, whether or
not such Person, as beneficiary, has demanded or is at the time entitled to
demand payment or performance.

 

“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

 

“Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, security interest, charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever including any lease or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement under the UCC or comparable law of any
jurisdiction.

 

“Life Insurance Assignment” means an Assignment of Life Insurance Policy as
Collateral to be executed by the owner and the beneficiary thereof, in form and
substance satisfactory to Lender, granting Lender a Lien on the Life Insurance
Policy to secure payment of the Obligations, as may be requested by Lender from
time to time.

 

“Life Insurance Policy” means, the life insurance policy[ies] maintained by
Initial Borrower upon the life of Matthew Mosher with the death benefit[s]
thereunder of at least $2,000,000.

 

“Litigation” means any claim, lawsuit, litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority.

 

“Loans” means the Credit Advance and all extensions of credit hereunder or under
any Credit Document.

 

“LSVM Purchase Agreement” means the Membership Interest Purchase Agreement,
dated as of April 1, 2019, by and among ATRM Holdings, Inc., Lone Star Value
Management, LLC and Jeffrey E. Eberwein.

 



8



 

“Margin Stock” has the meaning set forth in Section 7.8.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition,
operations, assets or business of any Credit Party, (b) any Credit Party’s
ability to pay or perform the Obligations in accordance with the terms hereof or
any Credit Document, (c) the value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Lender’s rights and remedies under this Agreement and the Credit
Documents.

 

“Maturity Date” means the earlier of (a) January 31, 2025 or (b) the
termination, maturity or repayment of the EBGL Credit Facility or (c) January
31, 2020 if the EBGL Credit Facility and the Credit Documents relating thereto
have not by such date been executed and delivered by the Credit Parties to
Lender in form and substance satisfactory to Lender.

 

“Maximum Legal Rate” shall have the meaning given to such term in Section
5.1(a)(iv).

 

“Maximum Credit Amount” means $2,500,000.

 

“Minimum Actionable Amount” means $10,000.

 

“Minimum Average Monthly Loan Amount” means 50% of the Maximum Credit Amount.

 

“Mortgage” means collectively, any mortgage or deed of trust and assignment of
leases which is executed in favor of Lender to secure the Obligations, including
but not limited to the Mortgage and Assignment of Leases on the Real Estate.

 

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 4001(a)
(3) of ERISA, to which any Credit Party is making, is obligated to make, has
made or been obligated to make, contributions on behalf of participants who are
or were employed by any of them.

 

“Note” means the promissory notes of Borrowers executed in favor of Lender
substantially in the form of Exhibit A.

 

“Obligations” means all obligations under any Guaranty and all Loans, all
advances, debts, liabilities, obligations, covenants and duties owing by any
Credit Party to Lender (or any corporation that directly or indirectly controls
or is controlled by or is under common control with Lender) of every kind and
description (whether or not evidenced by any note or other instrument and
whether or not for the payment of money or the performance or non-performance of
any act), direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether existing by
operation of law or otherwise now existing or hereafter arising including any
debt, liability or obligation owing from any Credit Party to others which Lender
may have obtained by assignment or otherwise and further including all interest
(including interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), charges or any other payments any Credit Party is
required to make by law or otherwise arising under or as a result of this
Agreement or any other Credit Document, together with all reasonable expenses
and reasonable attorneys’ fees chargeable to any Borrower’s account or incurred
by Lender in connection with any Borrower’s account whether provided for herein
or in any Credit Agreement. The term includes the definition of “Obligations” as
defined in any Credit Documents which evidence the EBGL Credit Facility. The
term also includes the definition of “Obligations” as defined in the Loan and
Security Agreement dated February 23, 2016, as amended, executed by some of the
Credit Parties herein and Lender.

 



9



 

“Pass Thru Distributions” mean dividends declared and paid by a Credit Party to
its Stockholders, or which could have been declared and paid by a Credit Party,
in an amount not to exceed the Pass Thru Tax Liabilities.

 

“Pass Thru Tax Liabilities” means the amount of state and federal income tax
paid or to be paid by a Credit Party’s Stockholders on taxable income earned by
such Credit Party and attributable to the Stockholder as a result of such Credit
Party’s status as a disregarded entity for tax purposes, assuming the highest
marginal income tax rate for federal and state (for the state or states in which
any Stockholder is liable for income taxes with respect to such income) income
tax purposes, after taking into account any deduction for state income taxes in
calculating the federal income tax liability and all other deductions, credits,
deferrals and other reductions available to Stockholders from or through a
Credit Party.

 

“Payment Intangible” has the meaning give to the term “payment intangible” in
the UCC and in any event shall include, a General Intangible under which the
Account Debtor’s principal obligation is a monetary obligation.

 

“Payment Office” means 8 West 40th Street, 14th Floor, New York, New York 10018
or such other place as Lender may from time to time designate in writing.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Liens” means the following Liens: (i) Liens for taxes or assessments
or other governmental Charges or levies, either not yet due and payable or to
the extent that nonpayment thereof is permitted by the terms of Section 7.10;
(ii) pledges or deposits securing obligations under worker’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation; (iii) pledges or deposits securing bids, tenders, contracts (other
than contracts for the payment of money) or leases to which any Credit Party is
a party as lessee made in the ordinary course of business; (iv) deposits
securing public or statutory obligations of any Credit Party; (v) inchoate and
unperfected workers’, mechanics’, or similar liens arising in the ordinary
course of business so long as such Liens attach only to Equipment, fixtures or
real estate; (vi) carriers’, warehousemen’s, suppliers’ or other similar
possessory liens arising in the ordinary course of business and securing
indebtedness not yet due and payable in an outstanding aggregate amount not in
excess of the Minimum Actionable Amount at any time so long as such Liens attach
only to Inventory; (vii) deposits of money securing, or in lieu of, surety,
appeal or customs bonds in proceedings to which any Credit Party is a party;
(viii)  zoning restrictions, easements, licenses, or other restrictions on the
use of real property or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such real estate; (ix) Purchase Money Liens securing Purchase
Money Indebtedness (or rent) to the extent permitted under Article IX(b); (x)
Liens in existence on the Closing Date as disclosed on Disclosure Schedule 9(e)
provided that no such Lien is spread to cover additional property after the
Closing Date and the amount of Indebtedness secured thereby is not increased;
and (xi) Liens in favor of Lender securing the Obligations.

 



10



 

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title III of ERISA or Section 412 of the IRC or
Section 302 of ERISA, and in respect of which a Credit Party is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means each pledge agreement in favor of Lender by any Credit
Party.

 

“Prime Rate” means the “prime rate” which from time to time published in the
“Money Rates” column of The Wall Street Journal (Eastern Edition, New York
Metro); provided, however, if the Money Rates column of The Wall Street Journal
(Eastern Edition, New York Metro) ceases to be published or otherwise does not
designate a “prime rate” as of a Business Day, Lender has the right to obtain
such information from a similar business publication of its selection. The Prime
Rate shall be increased or decreased as the case may be for each increase or
decrease in the Prime Rate in an amount equal to such increase or decrease in
the Prime Rate; each change to be effective as of the day of the change in such
rate.

 

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Credit Party or any other Person from time
to time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to a Credit Party from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of a Credit Party against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by a Credit
Party against third parties with respect to any litigation or dispute concerning
any Collateral, including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral; (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock; (f) all
amounts related to equity investment or temporary indebtedness and (g) any and
all other amounts , rights to payment or other property acquired upon the sale,
lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.

 



11



 

“Projections” means as of any date the balance sheet, statements of income and
cash flow for Credit Parties and Subsidiaries (including forecasted Capital
Expenditures) (a) by month for the next Fiscal Year, and (b) by year for the
following three Fiscal Years, in each case prepared in a manner consistent with
GAAP and accompanied by senior management’s discussion and analysis of such
plan.

 

“Purchase Money Indebtedness” means (a) any Indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, (b) any
Indebtedness incurred for the sole purpose of financing or refinancing all or
any part of the purchase price of any fixed asset, and (c) any renewals,
extensions or refinancings thereof (but not any increases in the principal
amounts thereof outstanding at that time).

 

“Purchase Money Lien” means any Lien upon any fixed assets which secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

 

“Real Estate” means the real property and the improvements thereon located at
(A) 300 Park Street, South Paris, Maine 04281, (b) 947 Waterford Road,
Waterford, Maine 04088 and (c) 56 Mechanic Falls Road, Oxford, Maine 04270.

 

“Real Estate Availability” means the lesser of (a) $2,500,000, or (b) sixty-five
percent (65%) of the fair market value of the Real Estate based upon an
appraisal reasonably acceptable to Lender on the Closing Date.

 

“Real Property” has the meaning assigned to it in Section 7.6.

 

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials in the indoor or outdoor environment by such
Person, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

 

“Requirement of Law” means as to any Person, the Certificate or Articles of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Reserves” means reserves established by Lender from time to time in its good
faith credit judgment, including to protect Lender’s interest in the Collateral,
to protect against the diminution in value of any Collateral, to protect Lender
against the possible non-payment of any Obligations, to protect Lender for any
unpaid taxes, and to protect Lender in respect of any state of facts that could
constitute a Default or Event of Default.

 



12



 

“Restricted Payment” means: (i) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of Credit Party’s Stock; (ii)
any payment or distribution made in respect of any Subordinated Debt of any
Credit Party in violation of any Subordination Agreement or other agreement made
in favor of Lender; (iii) any payment on account of the purchase, redemption,
defeasance or other retirement of any Credit Party’s Stock or Indebtedness or
any other payment or distribution made in respect of any thereof, either
directly or indirectly, other than payment of Indebtedness to trade creditors
incurred in the ordinary course of business consistent with past practice; or
(iv) any payment, loan, contribution, or other transfer of funds or other
property to any Stockholder of such Person which is not expressly and
specifically permitted in this Agreement or in a Credit Document; provided, that
no payment to Lender shall constitute a Restricted Payment and no payments to
Jeffrey E. Eberwein pursuant to the LSVM Purchase Agreement shall constitute a
Restricted Payment following compliance with the subordination provisions in
Paragraph 3 of the Tenth Agreement of Amendment to Loan and Security Agreement
dated April 1, 2019 by and among KBS Builders, Inc., ATRM Holdings, Inc., and
Lender provided that such payments to Jeffrey E. Eberwein are made by Digirad
Corporation.

 

“Software” means all “software” as such term is defined in the UCC, including
all computer programs and all supporting information provided in connection with
a transaction related to any program.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

 

“Stockholder” means each holder of Stock of Borrower.

 

“Subordinated Debt” means any note, document, instrument or agreement now or any
time hereafter executed and/or delivered by any Credit Party with or in favor of
any Subordinated Lender which evidences the principal, interest and other
amounts owed by a Credit Party to such Subordinated Lender.

 

“Subordinated Lender” means collectively, any Person who enters into a
Subordination Agreement with Lender with respect to amounts owed by any Credit
Party to such Subordinated Lender, including but not limited to Lone Star Value
Co-Invest I, LP, Lone Star Value Management, Inc., Star Procurement, Inc.,
Digirad Corporation, ATRM Holdings, Inc., and Premier Bank.

 



13



 

“Subordination Agreement” means collectively, all intercreditor and
subordination agreements accepted by Lender from time to time with respect to
Indebtedness of any Credit Party, including but not limited to those from a
Subordinated Lender.

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
has or might have voting power by reason of the happening of any contingency) is
at the time, directly or indirectly, owned legally or beneficially by such
Person and/or one or more Subsidiaries of such Person, or with respect to which
any such Person has the right to vote or designate the vote of 50% or more of
such Stock whether by proxy, agreement, operation of law or otherwise, and
(ii) any partnership or limited liability company in which such Person or one or
more Subsidiaries of such Person has an equity interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50% or
of which any such Person is a general partner or manager or may exercise the
powers of a general partner or manager.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC, including Letter-of-Credit Rights or secondary obligations
that supports the payment or performance of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, or Investment Property.

 

“Tangible Net Worth” shall mean, with respect to any Person, at any date, the
total assets (excluding any assets attributable to any issuances by such Person
of any Stock after the Closing Date and excluding any intangible assets and
loans made to any officer, director, shareholder or employee of such Person)
minus the total liabilities (excluding Subordinated Debt), in each case, of such
Person at such date determined in accordance with GAAP.

 

“Term” means the Closing Date through the Maturity Date subject to acceleration
upon the occurrence of an Event of Default hereunder or other termination
hereunder.

 

“Termination Date” means the date on which all Obligations under this Agreement
are indefeasibly paid in full, in cash, and no Borrower shall have any further
right to borrow any moneys or obtain other Loans or financial accommodations
under this Agreement.

 

“UCC” means the Uniform Commercial Code as the same may, from time be in effect
in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Credit
Document and such term is defined differently in different Articles or Divisions
of the UCC, the definition of such term contained in Article or Division 9 shall
govern.

 



14



 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title III of ERISA.

 

1.2              Accounting Terms. Any accounting terms used in this Agreement
which are not specifically defined shall have the meanings customarily given
them in accordance with GAAP and all financial computations shall be computed,
unless specifically provided herein, in accordance with GAAP consistently
applied.

 

1.3              Other Terms. All other terms used in this Agreement and defined
in the UCC, shall have the meaning given therein unless otherwise defined
herein.

 

1.4              Rules of Construction. All Schedules, Addenda and Exhibits
hereto or expressly identified to this Agreement are incorporated herein by
reference and taken together with this Agreement constitute but a single
agreement. The words “herein”, hereof” and “hereunder” or other words of similar
import refer to this Agreement as a whole, including the Exhibits and Schedules
thereto, as the same may be from time to time amended, modified, restated or
supplemented, and not to any particular section, subsection or clause contained
in this Agreement. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter. The term “or” is not
exclusive. The term “including” (or any form thereof) shall not be limiting or
exclusive. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. All references in
this Agreement or in the Schedules to this Agreement to sections, schedules,
disclosure schedules, exhibits, and attachments shall refer to the corresponding
sections, schedules, disclosure schedules, exhibits, and attachments of or to
this Agreement. All references to any instruments or agreements, including
references to any of this Agreement or any of the other Credit Documents shall
include any and all modifications or amendments thereto and any and all
extensions or renewals thereof.

 

II.LOANS

 

2.1              Credit Advance.

 

(a)               Subject to the terms and conditions set forth herein on the
Closing Date, Lender shall make a single credit advance (the “Credit Advance”)
to the Borrowers which will not exceed the Borrowing Base and (i) $2,000,000
thereof shall be used for working capital of KBS Builders, Inc. (the “KBS
Advance”) and (ii) $500,000 thereof shall be used for working capital of
EdgeBuilder, Inc. and Glenbrook Building Supply, Inc. (the “EBGL Advance”). The
Credit Advance will be deposited into the account of Star Real Estate Holdings
USA, Inc. maintained at Lender for ongoing use of the Borrowers as herein
provided.

 

(b)               Notwithstanding the limitations set forth above, as herein
provided. Lender retains the right to lend Borrowers from time to time such
amounts in excess of such limitations as Lender may determine in its sole
discretion and to treat it as a Credit Advance.

 

(c)               Each Borrower acknowledges that the exercise of Lender’s
discretionary rights hereunder may result during the term of this Agreement in
one or more increases or decreases in the advance percentage used in determining
Real Estate Availability and each Borrower hereby consents to any such increases
or decreases which may limit or restrict advances requested by Borrower.

 



15



 

(d)               If any Borrower does not pay any interest, fees, costs or
charges to Lender when due, Borrowers shall thereby be deemed to have requested,
and Lender is hereby authorized at its discretion to make and charge to any
Borrower’s account, a Credit Advance as of such date in an amount equal to such
unpaid interest, fees, costs or charges.

 

(e)               If any Credit Party at any time fails to perform or observe
any of the covenants contained in this Agreement or any other Credit Document,
Lender may, but need not, perform or observe such covenant on behalf and in the
name, place and stead of such Credit Party (or, at Lender’s option, in Lender’s
name) and may, but need not, take any and all other actions which Lender may
deem necessary to cure or correct such failure (including the payment of taxes,
the satisfaction of Liens, the performance of obligations owed to Account
Debtors, lessors or other obligors, the procurement and maintenance of
insurance, the execution of assignments, security agreements and financing
statements, and the endorsement of instruments). The amount of all monies
expended and all costs and expenses (including attorneys’ fees and legal
expenses) incurred by Lender in connection with or as a result of the
performance or observance of such agreements or the taking of such action by
Lender shall be charged to any Borrower’s account as a Credit Advance and added
to the Obligations. To facilitate Lender’s performance or observance of such
covenants of Credit Parties, each Credit Party hereby irrevocably appoints
Lender, or Lender’s delegate, acting alone, as such Credit Party’s attorney in
fact (which appointment is coupled with an interest) with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file in the name and on behalf of such Credit Party any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements and writings required to be obtained,
executed delivered or endorsed by such Credit Party.

 

(f)                Lender is authorized by Borrowers to record on its books or
records the date, principal amount, amount and date of all payments of principal
of and interest on each Loan, and the outstanding principal balance of the Loans
and such recordation shall constitute prima facie evidence as to all such
information contained therein. Lender shall provide Borrowing Representative on
a monthly basis with a statement and accounting of such recordations but any
failure on the part of Lender to keep such recordation (or any errors therein)
or to send a statement thereof to Borrowing Representative shall not limit or
otherwise affect the obligation of any Borrower to repay (with applicable
interest) any Loans. Except to the extent that Borrowing Representative shall,
within thirty (30) days after such statement and accounting is sent, notify
Lender in writing of any objection any Borrower may have thereto (stating with
particularity the basis for such objection), such statement and accounting shall
be deemed final, binding and conclusive upon Borrowers, absent manifest error.
The Loans made by Lender will be evidenced by a Note. Each Borrower will execute
the Note simultaneously with the execution of this Agreement.

 



16



 

III.REPAYMENT

 

3.1              Repayment of the Credit Advance.

 

The principal of the KBS Advance shall be repaid in sixty (60) consecutive equal
monthly installments together with interest on the first (1st) day in each
calendar month, commencing February 1, 2020, and in a final installment on
January 31, 2025, when the unpaid balance of principal and any accrued interest
is due and payable. The principal of the EBGL Advance shall be repaid in twelve
(12) consecutive equal monthly installments together with interest on the first
(1st) day in each calendar month, commencing February 1, 2020 and in a final
installment on January 1, 2021 when the unpaid balance of principal and any
accrued interest is due and payable. Notwithstanding the foregoing, the Credit
Advance matures and is due and payable, in full, upon a Default or upon the
Maturity Date. Borrowers shall be required to make a mandatory repayment
hereunder at any time that the aggregate outstanding principal balance of the
Credit Advance made by Lender to Borrowers hereunder is in excess of the
Borrowing Base, in an amount equal to such excess. Any payments of principal,
interest, fees or any other amounts payable hereunder or under any Credit
Document shall be made prior to 12:00 noon (New York time) on the due date
thereof in immediately available funds. Upon the expiration of the Term, all
unpaid principal, interest, fees and other charges owed Lender under this
Agreement or any other Credit Document becomes immediately due and payable.
Borrowers may prepay the Credit Advance and any other amounts payable hereunder,
including those provided in Section 11.1, on one (1) Business Day’s prior notice
to Lender provided that simultaneously the Credit Parties to the EBGL Credit
Facility pay to Lender the EBGL Credit Facility in full and all fees, expenses
payable in connection therewith.

 

IV.[INTENTIONALLY OMITTED]

 

V.INTEREST AND FEES

 

5.1              Interest and Fees.

 

(a)               Interest.

 

(i)                 Except as modified by Section 5.1(a)(iii) below, Borrowers
shall pay interest on the unpaid principal balance of the Loans for each day
they are outstanding at the Contract Rate.

 

(ii)              Interest and fees shall be computed on the basis of actual
days elapsed in a year of 360 days. Interest shall be payable in arrears on the
last day of each month and upon termination of this Agreement, or, at Lender’s
option, Lender may charge Borrowers’ account for said interest.

 

(iii)            Effective upon the occurrence of any Event of Default and for
so long as any Event of Default shall be continuing, the Contract Rate shall
automatically be increased to the Default Rate, and all outstanding Obligations,
including unpaid interest, shall continue to accrue interest from the date of
such Event of Default at the Default Rate applicable to such Obligations.

 



17



 

(iv)             Notwithstanding the foregoing, in no event shall the aggregate
interest exceed the maximum rate permitted under any applicable law or
regulation, as in effect from time to time (the “Maximum Legal Rate”) and if any
provision of this Agreement or Credit Document is in contravention of any such
law or regulation, interest payable under this Agreement and each Credit
Document shall be computed on the basis of the Maximum Legal Rate (so that such
interest will not exceed the Maximum Legal Rate) and once the amount of interest
payable hereunder or under the Credit Documents is less than the Maximum Legal
Rate, Lender shall not reduce interest payable hereunder or any Credit Document
below the amount computed based upon the Maximum Legal Rate until the aggregate
amount of interest paid equals the amount of interest which would have been
payable if the Maximum Legal Rate had not been imposed.

 

(v)               Borrowers shall pay principal, interest and all other amounts
payable hereunder, or under any Credit Document, without any deduction
whatsoever, including any deduction for any set-off or counterclaim.

 

(b)               Fees.

 

(i)                 Minimum Loan Fee. In the event the average closing daily
unpaid balances of all Loans hereunder during any calendar month is less than
the Minimum Average Monthly Loan Amount, Borrowers shall pay to Lender a minimum
loan fee at a rate per annum equal to the Contract Rate on the amount by which
the Minimum Average Monthly Loan Amount exceeds such average closing daily
unpaid balances. Such fee shall be charged to Borrower’s account on the first
day of each month with respect to the prior month.

 

(ii)              Facility Fee. Borrowers hereby agree to pay Lender a facility
fee in an amount equal to one and one-half percent (1.5%) of the Maximum Credit
Amount on the Closing Date and on each anniversary of the Closing Date which
occurs prior to the Maturity Date. The facility fee for the period ending on the
Maturity Date shall be deemed fully earned on the Closing Date and shall be
payable by a charge to Borrower’s account upon the earlier of each anniversary
of the Closing Date or the termination of this Agreement for any reason.

 

(iii)            Collateral Monitoring Fee. Borrowers shall pay Lender a monthly
collateral monitoring fee in an amount equal to one tenth of one percent (0.10%)
of the Maximum Credit Amount per month, payable on the Closing Date and on the
first day of each month thereafter until the Maturity Date. The Collateral
Monitoring Fee for each month ending prior to the Maturity Date shall be deemed
fully earned on the Closing Date and shall be payable by a charge to Borrower’s
account upon the earlier of the first day of each month during the Term or the
termination of this Agreement for any reason.

 

(iv)             Field Examination Fee. Upon Lender’s performance of any
collateral monitoring and/or verification including any field examination,
collateral analysis or other business analysis, the need for which is to be
determined by Lender and which monitoring is undertaken by Lender or for
Lender’s benefit, an amount equal to the established rate by Lender from time to
time which rate on the Closing Date is $1,250 per day for each person employed
to perform such monitoring together with all costs, disbursements and expenses
incurred by Lender and the person performing such collateral monitoring and/or
verification shall be charged to Borrowers’ account.

 



18



 

(v)               [Intentionally Omitted].

 

(vi)             Overline/Overadvance Fees. Under circumstances where any
Borrower requests Credit Advance which would exceed the Maximum Credit Amount
and/or the Borrowing Base, Lender may impose fees in connection therewith. Such
fees shall include (i) a monthly fee in the amount of two and one-half percent
(2.50%) of the greater of (A) the highest amount by which the amount Credit
Advance during such month exceeds the Borrowing Base and (B) if any, the amount
approved by Lender for such Credit Advance in excess of the Borrowing Base for
such month and (ii) two and one-half percent (2.50%) of the greater of (A) the
highest amount by which the Credit Advance during such month exceeds the Maximum
Credit Amount and (B) if any, the amount approved by Lender for such Credit
Advance in excess of the Maximum Credit Amount for such month. Such fees shall
be payable on the first day of each month with respect to the preceding calendar
month.

 

(vii)          Wire/Check Fee. For each wire transfer or check issued by Lender,
on behalf of a Borrower, Borrowers shall pay Lender Lender’s standard fee for
such service which fee is $45 as of the Closing Date.

 

VI.CONDITIONS PRECEDENT

 

6.1              Conditions Precedent to Loans. Without limitation of the
discretionary nature of each Loan hereunder, the Loans to be made by Lender
shall be subject to the fulfillment (to the satisfaction of Lender) of each of
the conditions precedent set forth on Schedule II and:

 

(a)               Lender shall have received a Request for Loan for such Loan in
form and in substance satisfactory to Lender;

 

(b)               The representations and warranties set forth in this Agreement
and in the other Credit Documents, shall be true and correct in all material
respects on and as of the date of such Loan with the same effect as though made
on and as of such date, except to the extent that any such representation or
warranty is expressly stated to relate to a specific earlier date, in which
case, such representation and warranty shall be true and correct as of such
earlier date;

 

(c)               No Default or Event of Default shall have occurred and be
continuing at the time of and after giving effect to such Loan;

 

(d)               Lender shall have received all fees due and payable on or
prior to such date; and

 

(e)               All legal matters incident to such Loan shall be satisfactory
to Lender and its counsel.

 



19



 

VII.REPRESENTATIONS, WARRANTIES AND COVENANTS

 

To induce Lender to enter into this Agreement and to make the Loans, each
Corporate Credit Party represents and warrants (each of which representations
and warranties shall survive the execution and delivery of this Agreement), and
promises to and agrees with Lender until the Termination Date as follows:

 

7.1              Corporate Existence; Compliance with Law. Each Corporate Credit
Party: (a) is, as of the Closing Date, and will continue to be (i) a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(ii) duly qualified to do business and in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect,
and (iii) in compliance with all Requirements of Law and Contractual
Obligations, except to the extent failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (b) has and will continue to have (i) the requisite power
and authority and the legal right to execute, deliver and perform its
obligations under the Credit Documents, and to own, pledge, mortgage or
otherwise encumber and operate its properties, to lease the property it operates
under lease, and to conduct its business as now, heretofore or proposed to be
conducted, and (ii) all licenses, permits, franchises, rights, powers, consents
or approvals from or by all Persons or Governmental Authorities having
jurisdiction over Borrowers which are necessary or appropriate for the conduct
of its business, except to the extent failure to have any such licenses,
permits, franchises, rights, powers, consents or approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

7.2              Names; Organizational Information; Collateral Locations.
Disclosure Schedule 7.2 sets forth each Corporate Credit Party’s name as it
appears in official filing in the state of its incorporation or other
organization, the type of entity of each Corporate Credit Party, the state of
each Corporate Credit Party’s incorporation or organization and organizational
identification number issued by each Corporate Credit Party’s state of
incorporation or organization or a statement that no such number has been
issued. The location of each Corporate Credit Party’s chief executive office,
corporate offices, warehouses, other locations of Collateral and locations where
records with respect to Collateral are kept (including in each case the county
of such locations) are as set forth in Disclosure Schedule 7.2 and the
Perfection Certificate submitted to Lender as attached hereto and, except as set
forth in such Disclosure Schedule, such locations have not changed during the
preceding twelve months. With respect to each of the premises identified in
Disclosure Schedule 7.2 and the Perfection Certificate submitted to Lender as
attached hereto on or prior to the Closing Date a bailee, landlord or mortgagee
agreement acceptable to Lender has been obtained. As of the Closing Date, during
the prior five years, except as set forth in Disclosure Schedule 7.2, and the
Perfection Certificate submitted to Lender as attached hereto, no Corporate
Credit Party shall have been known as or conducted business in any other name
(including trade names).

 

7.3              Power; Authorization; Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Credit Documents to which
it is a party, and the creation of all Liens provided for herein and therein:
(a) are and will continue to be within such Credit Party’s power and authority;
(b) have been and will continue to be duly authorized by all necessary or proper
action; (c) are not and will not be in violation of any Requirement of Law or
Contractual Obligation of such Credit Party; (d) do not and will not result in
the creation or imposition of any Lien (other than Permitted Liens) upon any of
the Collateral; and (e) do not and will not require the consent or approval of
any Governmental Authority or any other Person. As of the Closing Date, each
Credit Document shall have been duly executed and delivered on behalf of each
Credit Party, and each such Credit Document upon such execution and delivery
shall be and will continue to be a legal, valid and binding obligation of each
Credit Party, enforceable against it in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally.

 



20



 

7.4              Financial Statements and Projections; Books and Records.

 

(a)               The Financial Statements delivered by each Corporate Credit
Party to Lender for its most recently ended Fiscal Year and Fiscal Quarter, are
true, correct and complete and reflect fairly and accurately the financial
condition of such Corporate Credit Party as of the date of each such Financial
Statement in accordance with GAAP. Except as reflected in the Financial
Statements and/or on Disclosure Schedule 9(b), no Corporate Credit Party has
obligations for borrowed funds or long term capital leases or other liabilities
for the payment of money except nominal accruals for operating expenses not
exceeding $50,000 in the aggregate. The Projections most recently delivered by
each Corporate Credit Party to Lender have been prepared in good faith, with
care and diligence and use assumptions that are reasonable under the
circumstances at the time such Projections were prepared and as of the date
delivered to Lender and all such assumptions are disclosed in the Projections.

 

(b)               Each Corporate Credit Party shall keep adequate Books and
Records with respect to the Collateral and its business activities in which
proper entries, reflecting all financial transactions, and payments and credits
received on, and all other dealings with, the Collateral, will be made in
accordance with GAAP and all Requirements of Law and on a basis consistent with
the Financial Statements.

 

7.5              Material Adverse Change. Between the date of each Corporate
Credit Party’s most recent Financial Statements delivered to Lender and the
Closing Date: (a) no Corporate Credit Party has incurred any obligations,
contingent or non-contingent liabilities, or liabilities for Charges, long-term
leases or unusual forward or long-term commitments which are not reflected in
the Projections delivered on the Closing Date and which could, alone or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (b) there
has been no material deviation from such Projections; and (c) no events have
occurred which alone or in the aggregate has had or could reasonably be expected
to have a Material Adverse Effect. No Requirement of Law or Contractual
Obligation of any Corporate Credit Party has or have had or could reasonably be
expected to have a Material Adverse Effect. No Corporate Credit Party is in
default, and to each Corporate Credit Party’s knowledge no third party is in
default, under or with respect to any of its Contractual Obligations, which
alone or in the aggregate has had or could reasonably be expected to have a
Material Adverse Effect.

 

7.6              Real Estate; Property. The real estate listed in Disclosure
Schedule 7.6 constitutes all of the real property owned, leased, or used by each
Corporate Credit Party in its business (the “Real Property”), and no Corporate
Credit Party will execute any material agreement or contract in respect of such
real estate after the date of this Agreement without giving Lender prompt prior
written notice thereof. Each Corporate Credit Party holds and will continue to
hold good and marketable fee simple title to all of its owned real estate, and
good and marketable title to all of its other properties and assets, and valid
and insurable leasehold interests in all of its leases (both as lessor and
lessee, sublessee or assignee), and none of the properties and assets of any
Corporate Credit Party are or will be subject to any Liens, except Permitted
Liens.

 



21



 

7.7              Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. Except as set forth in Disclosure Schedule 7.7, as of the Closing
Date, no Corporate Credit Party has any Subsidiaries, is not engaged in any
joint venture or partnership with any other Person, or is an Affiliate of any
other Person. All of the issued and outstanding Stock of each Corporate Credit
Party (including all rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Corporate Credit Party may be required to
issue, sell, repurchase or redeem any of its Stock) as of the Closing Date is
owned by each of the Stockholders (and in the amounts) set forth on Disclosure
Schedule 7.7 or is disclosed on such Disclosure Schedule 7.7 as issued by a
public company. All outstanding Indebtedness of each Corporate Credit Party as
of the Closing Date is described in Disclosure Schedule 9(b).

 

7.8              Government Regulation; Margin Regulations. No Corporate Credit
Party is subject to or regulated under or any federal or state statute, rule or
regulation that restricts or limits any Corporate Credit Party’s ability to
incur Indebtedness, pledge its assets, or to perform its obligations under the
Credit Documents. The making of a Loan, the application of the proceeds and
repayment thereof, and the consummation of the transactions contemplated by the
Credit Documents do not and will not violate any Requirement of Law. No
Corporate Credit Party is engaged, nor will it engage in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security” as such terms are defined in Regulation U of the Federal Reserve Board
as now and hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Corporate Credit Party owns Margin Stock, and none of the
proceeds of any Loan or other extensions of credit under any Credit Document
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock or reducing or retiring any Indebtedness which was originally
incurred to purchase or carry any Margin Stock. No Corporate Credit Party will
take or permit to be taken any action which might cause any Credit Document to
violate any regulation of the Federal Reserve Board.

 

7.9              Taxes; Charges. Except as disclosed on Disclosure Schedule 7.9
all tax returns, reports and statements required by any Governmental Authority
to be filed by each Corporate Credit Party have, as of the Closing Date, been
filed and will, until the Termination Date, be filed with the appropriate
Governmental Authority and no tax Lien has been filed against each Corporate
Credit Party or any of each Corporate Credit Party’s property. Proper and
accurate amounts have been and will be withheld by each Corporate Credit Party
from its employees for all periods in complete compliance with all Requirements
of Law and such withholdings have and will be timely paid to the appropriate
Governmental Authorities. Disclosure Schedule 7.9 sets forth as of the Closing
Date those taxable years for which each Corporate Credit Party’s tax returns are
currently being audited by the IRS or any other applicable Governmental
Authority and any assessments or threatened assessments in connection with such
audit, or otherwise currently outstanding. Except as described on Disclosure
Schedule 7.9, no Corporate Credit Party nor its respective predecessors are
liable for any Charges: (a) under any agreement (including any tax sharing
agreements or agreement extending the period of assessment of any Charges) or
(b) to any Corporate Credit Party’s knowledge, as a transferee. As of the
Closing Date, no Corporate Credit Party has agreed or been requested to make any
adjustment under IRC Section 481(a), by reason of a change in accounting method
or otherwise, which could reasonably be expected to have a Material Adverse
Effect.

 



22



 

7.10          Payment of Obligations. Each Credit Party will pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all of its Charges and other obligations of whatever nature, except
payments to vendors or suppliers in the ordinary course of business consistent
with past practice or where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of such Credit
Party and none of the Collateral is or could reasonably be expected to become
subject to any Lien or forfeiture or loss as a result of such contest.

 

7.11          ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other existing ERISA Events, could
reasonably be expected to result in a liability of any Corporate Credit Party of
more than the Minimum Actionable Amount. The present value of all accumulated
benefit obligations of any Corporate Credit Party under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent Financial Statements reflecting
such amounts, exceed the fair market value of the assets of such Plan by more
than the Minimum Actionable Amount, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Account Standards No. 87) did not, as of the
date of the most recent Financial Statements reflecting such amounts, exceed the
fair market value of the assets of such underfunded Plans by more than the
Minimum Actionable Amount. No Corporate Credit Party has incurred or reasonably
expects to incur any Withdrawal Liability in excess of the Minimum Actionable
Amount.

 

7.12          Litigation. No Litigation is pending or, to the knowledge of any
Corporate Credit Party, threatened by or against any Corporate Credit Party or
against any Corporate Credit Party’s properties or revenues (a) with respect to
any of the Credit Documents or any of the transactions contemplated hereby or
thereby, or (b) which could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Disclosure Schedule 7.12, as of the Closing Date
there is no Litigation pending or, to the knowledge of any Corporate Credit
Party, threatened against any Corporate Credit Party which seeks damages in
excess of the Minimum Actionable Amount or injunctive relief or alleges criminal
misconduct of any Corporate Credit Party. Each Corporate Credit Party shall
notify Lender in writing within five (5) Business Days of learning of the
existence, threat or commencement of any Litigation against any Corporate Credit
Party or any Plan or any allegation of criminal misconduct against any Corporate
Credit Party.

 

7.13          Intellectual Property. As of the Closing Date, all material
Intellectual Property owned or used by each Corporate Credit Party is listed,
together with application or registration numbers, where applicable, in
Disclosure Schedule 7.13. Each Corporate Credit Party is the sole legal and
beneficial owner, or is licensed on commercial terms to use, all Intellectual
Property necessary to conduct its business as currently conducted except for
such Intellectual Property the failure of which to own or license could not
reasonably be expected to have a Material Adverse Effect. Each Corporate Credit
Party will maintain the patenting and registration of all Intellectual Property
with the United States Patent and Trademark Office, the United States Copyright
Office, or other appropriate Governmental Authority and each Corporate Credit
Party will promptly patent or register, as the case may be, all new Intellectual
Property material to the operation of their respective businesses where
applicable and notify Lender in writing five (5) Business Days prior to filing
any such new patent or registration. With respect to Intellectual Property
licensed by each Corporate Credit Party, an agreement acceptable to Lender from
the licensor of such Intellectual Property will be obtained permitting Lender to
use such Intellectual Property or sell the Goods containing such Intellectual
Property following the occurrence of a Default. No Corporate Credit Party is
aware of any infringement on the Intellectual Property of any third party in the
carrying on of its business in the normal course.

 



23



 

7.14          Full Disclosure. No information contained in any Credit Document,
the Financial Statements or any written statement furnished by or on behalf of
any Corporate Credit Party under any Credit Document, or to induce Lender to
execute the Credit Documents, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made.

 

7.15          Hazardous Materials. Except as set forth on Disclosure Schedule
7.15, as of the Closing Date, (a) each Real Property is maintained free of
contamination from any Hazardous Material, (b) no Corporate Credit Party is
subject to any Environmental Liabilities or, to any Corporate Credit Party’s
knowledge, potential Environmental Liabilities, in excess of the Minimum
Actionable Amount in the aggregate, (c) no notice has been received by any
Corporate Credit Party identifying it as a “potentially responsible party” or
requesting information under CERCLA or analogous state statutes, and to the
knowledge of any Corporate Credit Party, there are no facts, circumstances or
conditions that may result in such Corporate Credit Party being identified as a
“potentially responsible party” under CERCLA or analogous state statutes; and
(d) each Corporate Credit Party has provided to Lender copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Corporate Credit Party. Each Corporate Credit Party: (i) shall comply in all
material respects with all applicable Environmental Laws and environmental
permits; (ii) shall notify Lender in writing within seven days if and when it
becomes aware of any Release, on, at, in, under, above, to, from or about any of
its Real Property; and (iii) shall promptly forward to Lender a copy of any
order, notice, permit, application, or any communication or report received by
it or any Corporate Credit Party in connection with any such Release.

 

7.16          Insurance. As of the Closing Date, Disclosure Schedule 7.16 lists
all insurance of any nature maintained for current occurrences by Borrowers, as
well as a summary of the terms of such insurance. Each Corporate Credit Party
other than Digirad Corporation shall deliver to Lender certified copies and
endorsements to all of its (a) “All Risk” and business interruption insurance
policies naming Lender as loss payee, and (b) general liability and other
liability policies naming Lender as an additional insured. All policies of
insurance on real and personal property will contain an endorsement, in form and
substance acceptable to Lender, showing loss payable to Lender (Form 438 BFU or
equivalent) and extra expense, and replacement value of all occupied Real Estate
locations, and business interruption endorsements. Such endorsement, or an
independent instrument furnished to Lender, will provide that the insurance
companies will give Lender at least thirty (30) days prior written notice before
any such policy or policies of insurance shall be altered or canceled and that
no act or default of any Corporate Credit Party or any other Person shall affect
the right of Lender to recover under such policy or policies of insurance in
case of loss or damage. Each Borrower shall direct all present and future
insurers under its “All Risk” policies of insurance to pay all proceeds payable
thereunder directly to Lender. If any insurance proceeds are paid by check,
draft or other instrument payable to any Corporate Credit Party and Lender
jointly, Lender may endorse each Corporate Credit Party’s name thereon and do
such other things as Lender may deem advisable to reduce the same to cash.
Lender reserves the right at any time, upon review of any Corporate Credit
Party’s risk profile, to require additional forms and limits of insurance. Each
Corporate Credit Party shall, on each anniversary of the Closing Date and from
time to time at Lender’s request, deliver to Lender a report by a reputable
insurance broker, satisfactory to Lender, with respect to such Person’s
insurance policies.

 



24



 

7.17          Deposit and Disbursement Accounts. Disclosure Schedule 7.17 lists
all banks and other financial institutions at which each Corporate Credit Party,
maintains deposits and/or other accounts and correctly identifies the name,
address and telephone number of each such depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number.

 

7.18          Accounts. No Borrower has made, nor will any Borrower make, any
agreement with any Account Debtor for any extension of time for the payment of
any Account, any compromise or settlement for less than the full amount thereof,
any release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance for prompt or early payment allowed by
a Borrower and such other compromises or settlements in the ordinary course of
its business consistent with historical practice and as previously disclosed to
Lender in writing. With respect to the Accounts pledged as collateral pursuant
to any Credit Document (a) the amounts shown on all invoices, statements and
reports which may be delivered to the Lender with respect thereto are actually
and absolutely owing to a Borrower as indicated thereon and are not in any way
contingent; (b) no payments have been or shall be made thereon except payments
immediately delivered to Lender as required hereunder; and (c) to each
Borrower’s knowledge all Account Debtors have the capacity to contract.

 

7.19          Conduct of Business. Each Corporate Credit Party (a) shall conduct
its business substantially as now conducted or as otherwise permitted hereunder,
and (b) shall at all times maintain, preserve and protect all of the Collateral
where applicable and each Corporate Credit Party’s other property, used or
useful in the conduct of its business and keep the same in good repair, working
order and condition and make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices.

 

7.20          Further Assurances. At any time and from time to time, upon the
written request of Lender and at the sole expense of Credit Parties, each Credit
Party shall promptly and duly execute and deliver any and all such further
instruments and documents and take such further action as Lender may reasonably
deem desirable (a) to obtain the full benefits of this Agreement and the other
Credit Documents, (b) to protect, preserve and maintain Lender’s rights in any
Collateral, or (c) to enable Lender to exercise all or any of the rights and
powers herein granted.

 



25



 

VIII.FINANCIAL REPORTS; FINANCIAL COVENANTS

 

8.1              Reports and Notices. From the Closing Date until the
Termination Date, each Borrower shall deliver to Lender:

 

(a)               within twenty (20) days following the end of each Fiscal
Month, a Monthly Statement Report of such Borrower in the form of Exhibit B as
of the last day of the previous Fiscal Month together with copies of all bank
statements for deposit accounts at Bremer Bank or such other bank where Borrower
deposits rents;

 

(b)               within twenty (20) days following the end of each Fiscal
Month, the Financial Statements for such Fiscal Month of such Borrower, which
shall provide comparisons to budget and actual results for the corresponding
period during the prior Fiscal Year, both on a monthly and year-to-date basis,
and accompanied by a certification in the form of Exhibit D by the Chief
Executive Officer or Chief Financial Officer of Borrowing Representative that
such Financial Statements are complete and correct, that there was no Default
(or specifying those Defaults of which he or she was aware), and showing in
reasonable detail the calculations used in determining compliance with the
financial covenants hereunder;

 

(c)               within ninety (90) days following the close of each Fiscal
Year, the Financial Statements of Digirad Corporation for such Fiscal Year
prepared in accordance with GAAP and audited and certified by an independent
certified accounting firm acceptable to Lender (as of the Closing Date, BDO USA,
LLP shall be deemed acceptable to Lender) which shall provide comparisons to the
prior Fiscal Year, and shall be accompanied by (i) a statement in reasonable
detail showing the calculations used in determining compliance with the
financial covenants hereunder, (ii) a report from Digirad Corporation’s
accountants to the effect that in connection with their audit examination
nothing has come to their attention to cause them to believe that a Default has
occurred or specifying those Defaults of which they are aware, and (iii) any
management letter that may be issued;

 

(d)               at least thirty (30) days before the beginning of each Fiscal
Year of each Borrower, the Projections, each in reasonable detail, representing
such Borrower’s good faith Projections and certified by such Borrower’s
President or Chief Financial Officer (or officers having corresponding functions
and responsibilities) as being the most accurate Projections available and
identical to the Projections used by such Borrower for internal planning
purposes, together with such supporting schedules and information as Lender may
in its discretion require;

 

(e)               [Intentionally omitted];

 

(f)                [Intentionally omitted];

 

(g)               [Intentionally omitted];

 

(h)               promptly upon their distribution, copies of all financial
statements, reports and proxy statements which any Borrower shall have sent to
its stockholders, promptly after the sending or filing thereof, copies of all
regular and periodic reports which any Credit Party shall file with the
Securities and Exchange Commission or any national securities exchange; and

 



26



 

(i)                 each Borrower will cause each Guarantor to comply with the
financial reporting requirements set forth in their respective Guaranties.

 

8.2              Financial Covenants. No Borrower or Corporate Credit Party
shall breach any of the financial covenants set forth in Schedule III.

 

8.3              Other Reports and Information. Borrower Representative shall
advise Lender promptly, in reasonable detail, of: (a) any Lien, other than
Permitted Liens, attaching to or asserted against any of the Collateral or any
occurrence causing a material loss or decline in value of any Collateral and the
estimated (or actual, if available) amount of such loss or decline; (b) any
material change in the composition of the Collateral; and (c) the occurrence of
any Default, Event of Default or other event which has had or could reasonably
be expected to have a Material Adverse Effect. Each Corporate Credit Party
shall, upon request of Lender, furnish to Lender such other reports and
information in connection with the affairs, business, financial condition,
operations, prospects or management of such Corporate Credit Party or the
Collateral as Lender may request, all in reasonable detail. If any internally
prepared financial information, including that required under Section 8.1 is
unsatisfactory in any manner to Lender, Lender may request that the Borrower’s
independent certified accountants review the same.

 

8.4              Good Standing Certificates. Together with the delivery of the
Financial Statements referred to in Section 8.1(c), each Corporate Credit Party
shall provide to Lender a certificate of good standing from its state of
incorporation or organization.

 

IX.NEGATIVE COVENANTS

 

Each Corporate Credit Party, (other than Digirad Corporation, Lone Star Value
Management, LLC and Lone Star Value Co-Invest I, LP) covenants and agrees that,
without Lender’s prior written consent, from the Closing Date until the
Termination Date, such Credit Party shall not, directly or indirectly, by
operation of law or otherwise:

 

(a)               form any Subsidiary or merge with, consolidate with, acquire
all or substantially all of the assets or capital stock of, or otherwise combine
with or make any investment in or divide, or, except as provided in clause 9(c)
below, loan or advance to, any Person;

 

(b)               cancel any debt owing to it or create, incur, assume,
guaranty, or permit to exist any Indebtedness without the prior written consent
of Lender, except: (i) the Obligations, (ii) Indebtedness existing as of the
Closing Date set forth on Disclosure Schedule 9(b); provided, however, that
payments to Lone Star Value Co-Invest I, LP, Lone Star Value Management, LLC and
Jeffrey E. Eberwein set forth therein are otherwise restricted by the terms of
their respective Subordination Agreement or by the terms of this Agreement and
shall otherwise not be paid using the proceeds of the Loans, (iii) deferred
taxes, (iv) by endorsement of instruments or items of payment for deposit to the
general account of Borrower, (v) for Guaranteed Indebtedness incurred for the
benefit of a Borrower if the primary obligation is permitted by this Agreement;
(vi) Purchase Money Indebtedness; and (vii) Indebtedness to trade creditors and
operating expense accruals in the normal course of business;

 



27



 

(c)               enter into any lending, borrowing or other commercial
transaction with any of its employees, directors or Affiliates (including
upstreaming and downstreaming of cash and intercompany loan and advances) other
than (i) loans or advances to employees in the ordinary course of business in an
aggregate outstanding amount not exceeding the Minimum Actionable Amount, (ii)
Subordinated Debt, or (iii) advances to KBS Builders, Inc. or EdgeBuilder,
Inc./Glenbrook Building Supply, Inc. for working capital as herein provided;
(provided, however, that notwithstanding anything to the contrary in the
preceding clauses (i), (ii), and (iii), or elsewhere herein, Digirad Corporation
is not restricted in paying any obligations of its direct and indirect
subsidiaries and, in particular, Digirad Corporation may pay these obligations
by making either a (i) equity contribution to ATRM Holdings, Inc. or (ii) loan
to ATRM Holdings, Inc. subject to the applicable Subordination Agreement to
enable ATRM Holdings, Inc. to pay up to $300,000 of the expenses of each of KBS
Builders, Inc. and EdgeBuilder, Inc./Glenbrook Building Supply, Inc. provided
that: (x) prior notice together with copies of applicable invoice/statement is
given to Lender; (y) there then exists no Event of Default at the time of such
payment or as a result thereof; and (z) an overadvance is not created as a
result of such payment);

 

(d)               make any changes in any of its business objectives, purposes,
or operations which could reasonably be expected to adversely affect repayment
of the Obligations or could reasonably be expected to have a Material Adverse
Effect or engage in any business other than that presently engaged in or
proposed to be engaged in the Projections delivered to Lender on the Closing
Date or amend its charter or by-laws or other organizational documents;

 

(e)               create or permit any Lien on any of its properties or assets,
except for Permitted Liens;

 

(f)                sell, transfer, issue, convey, assign or otherwise dispose of
any of its assets or properties, including its Accounts or any shares of its
Stock (which restriction shall not apply to public sale of stock of Digirad
Corporation) or engage in any sale-leaseback, synthetic lease or similar
transaction (provided, that the foregoing shall not prohibit the sale of
Inventory or obsolete or unnecessary Equipment in the ordinary course of its
business);

 

(g)               change its name, state of incorporation or organization, chief
executive office, corporate offices, warehouses or other Collateral locations,
or location of its records concerning the Collateral, or acquire, lease or use
any real estate after the Closing Date without such Corporate Credit Party, in
each instance, giving thirty (30) days prior written notice thereof to Lender
and taking all actions deemed necessary or appropriate by Lender to continuously
protect and perfect Lender’s Liens upon the Collateral or store or hold any
assets of another Person;

 

(h)               establish any depository or other bank account of any kind
with any financial institution (other than the accounts set forth on Disclosure
Schedule 7.17) without Lender’s prior written consent and then only after such
Corporate Credit Party has implemented agreements with such bank or other
institution and Lender acceptable to Lender; or

 



28



 

(i)                 make or permit any Restricted Payment other than (i)
interest and principal, when due without acceleration or modification of the
amortization as in effect on the Closing Date, under Indebtedness (not including
Subordinated Debt, payments of which shall be permitted only in accordance with
the terms of the relevant Subordination Agreement made in favor of Lender)
described in Disclosure Schedule (9(b)) or otherwise permitted under Article
IX(b)(vi) and (ii) so long as (x) the tax status of such Corporate Credit Party
is a pass thru or disregarded entity within the meaning of the Internal Revenue
Code of 1986, as amended, (y) no Default or Event of Default shall have occurred
and be continuing and (z) after first providing such supporting documentation as
Lender may request (including the personal state and federal tax returns of each
Stockholder), such Credit Party may pay Pass Thru Distributions not exceeding
Pass Thru Tax Liabilities. Payments to Stockholders shall be made so as to be
available when the tax is due, including in respect of estimated tax payments.

 

X.SECURITY INTEREST

 

10.1          Grant of Security Interest.

 

(a)               As collateral security for the prompt and complete payment and
performance of all of the Obligations, each Corporate Credit Party executing
this Agreement hereby grants to the Lender a security interest in and Lien upon
all of its property and assets, whether real or personal, tangible or
intangible, and whether now owned or hereafter acquired, or in which it now has
or at any time in the future may acquire any right, title, or interest,
including all of the following property in which it now has or at any time in
the future may acquire any right, title or interest: all Accounts; all Deposit
Accounts and all funds on deposit therein; all cash and cash equivalents; all
commodity contracts; all investments, Stock and Investment Property; all
Inventory; all Equipment; all Goods; all Chattel Paper, all Documents; all
Instruments; all Books and Records; all General Intangibles; each Life Insurance
Policy; all Supporting Obligations; all Letter-of-Credit Rights; and to the
extent not otherwise included, all Proceeds and products of all and any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing, but excluding in all events Hazardous Waste
(all of the foregoing, together with any other collateral pledged to the Lender
pursuant to any other Credit Document, collectively, the “Collateral”).

 

(b)               Each Corporate Credit Party executing this Agreement and
Lender agree that this Agreement creates, and is intended to create, valid and
continuing Liens upon the Collateral in favor of Lender. Each such Corporate
Credit Party represents, warrants and promises to Lender that: (i) such
Corporate Credit Party is the sole owner of each item of the Collateral upon
which it purports to grant a Lien pursuant to the Credit Documents, and has good
and marketable title thereto free and clear of any and all Liens or claims of
others, other than Permitted Liens; (ii) the security interests granted pursuant
to this Agreement will constitute valid perfected security interests in all of
the Collateral in favor of Lender as security for the prompt and complete
payment and performance of the Obligations, enforceable in accordance with the
terms hereof against any and all creditors of and purchasers from such Corporate
Credit Party (other than purchasers of Inventory in the ordinary course of
business) and such security interests are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Liens which have
priority by operation of law; and (iii) no effective security agreement,
financing statement, equivalent security or Lien instrument or continuation
statement covering all or any part of the Collateral is or will be on file or of
record in any public office, except those relating to Permitted Liens. Each
Corporate Credit Party executing this Agreement promises to defend the right,
title and interest of Lender in and to the Collateral against the claims and
demands of all Persons whomsoever, and each Corporate Credit Party shall take
such actions, including (x) upon request by Lender, the prompt delivery of all
negotiable Documents, original Instruments, Chattel Paper and certificated Stock
owned by such Corporate Credit Party to Lender, (y) notification of Lender’s
interest in Collateral at Lender’s request, and (z) the institution of
litigation against third parties as shall be prudent in order to protect and
preserve such Credit Party’s and Lender’s respective and several interests in
the Collateral. Each Corporate Credit Party executing this Agreement shall mark
its Books and Records pertaining to the Collateral to evidence the Credit
Documents and the Liens granted under the Credit Documents. All Chattel Paper
shall be marked with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Gerber
Finance Inc.”

 



29



 

(c)               Each Corporate Credit Party executing this Agreement shall
obtain or use its best efforts to obtain waivers or subordinations of Liens from
landlords and mortgagees, and each Corporate Credit Party shall in all instances
obtain signed acknowledgments of Lender’s Liens from bailees having possession
of such Corporate Credit Party’s Goods that they hold for the benefit of Lender.

 

(d)               Each Corporate Credit Party executing this Agreement shall
obtain authenticated control letters from each issuer of uncertificated
securities, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities to or for such Credit Party.

 

(e)               Each Corporate Credit Party executing this Agreement shall
establish and maintain the cash management system described in Schedule IV. All
payments on account of the Obligations required by Sections 3.1 and 10.2 hereof
shall be made to or deposited in the blocked account described in Schedule IV in
accordance with the terms thereof.

 

(f)                Each Corporate Credit Party executing this Agreement shall
promptly, and in any event within two (2) Business Days after becoming a
beneficiary under a letter of credit, notify Lender thereof and enter into a
tri-party agreement with Lender and the issuer and/or confirmation bank with
respect to Letter-of-Credit Rights assigning such Letter-of-Credit Rights to
Lender and directing all payments thereunder to Lender, all in form and
substance reasonably satisfactory to Lender.

 

(g)               Each Corporate Credit Party executing this Agreement shall
take all steps necessary to grant Lender control of all electronic chattel paper
in accordance with the UCC and all “transferable records” as defined in each of
the Uniform Electronic Transactions Act and the Electronic Signatures in Global
and National Commerce Act.

 

(h)               Each Corporate Credit Party executing this Agreement hereby
irrevocably authorizes Lender at any time and from time to time to file in any
filing office in any Uniform Commercial UCC jurisdiction any initial financing
statements and amendments thereto that (i) indicate the Collateral (x) as all
assets of such Corporate Credit Party or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC or such jurisdiction, or (y) as being of an equal or
lesser scope or with greater detail, and (ii) contain any other information
required by Part 5 of Article 9 of the UCC or the filing office for acceptance
of any financing statement or amendment, including whether each Corporate Credit
Party is an organization, the type of organization and any organization
identification number issued to each Corporate Credit Party, and in the case of
a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Corporate Credit Party agrees to
furnish any such information to Lender promptly upon request. Each Corporate
Credit Party also ratifies its authorization for Lender to have filed any
initial financing statements or amendments thereto if filed prior to the date
hereof.

 



30



 

(i)                 Each Corporate Credit Party shall promptly, and in any event
within two (2) Business Days after the same is acquired by it, notify Lender of
any commercial tort claim (as defined in the UCC) acquired by it and unless
otherwise consented by Lender, each Corporate Credit Party shall enter into a
supplement to this Agreement, granting to Lender a Lien in such commercial tort
claim.

 

(j)                 It is the intent of each Corporate Credit Party and Lender
that none of the Collateral other than as set forth in the Mortgage, is or shall
be regarded as Fixtures and each Corporate Credit Party represents and warrants
that it has not made and is not bound by any lease or other agreement that is
inconsistent with such intent. Nevertheless, if the Collateral or any part
thereof is or is to become attached or affixed to any real estate, each
Corporate Credit Party will, upon request, furnish Lender with a disclaimer or
subordination in form satisfactory to Lender of their interests in the
Collateral from all Persons having an interest in the real estate to which the
Collateral is attached or affixed, together with the names and addresses of the
record owners of, and all other persons having interest in, and a general
description of, such real estate.

 

10.2          Lender’s Rights.

 

(a)               Lender may, (i) at any time in Lender’s own name or in the
name of each Corporate Credit Party, communicate with Account Debtors, parties
to Contracts, and obligors in respect of Instruments, Chattel Paper or other
Collateral to verify to Lender’s satisfaction, the existence, amount and terms
of any such Accounts, Contracts, Instruments or Chattel Paper or other
Collateral, and (ii) at any time and without prior notice to any Corporate
Credit Party notify Account Debtors, parties to Contracts, and obligors in
respect of Chattel Paper, Instruments, or other Collateral following an Event of
Default that the Collateral has been assigned to Lender and that payments shall
be made directly to Lender. Following an Event of Default and upon the request
of Lender, each Corporate Credit Party shall so notify such Account Debtors,
parties to Contracts, and obligors in respect of Instruments, Chattel Paper or
other Collateral. Each Corporate Credit Party hereby constitutes Lender or
Lender’s designee such Corporate Credit Party’s attorney with power to endorse
such Corporate Credit Party’s name upon any notes, acceptance drafts, money
orders or other evidences of payment or Collateral. The provisions of this
Section as relate to KBS Builders, Inc. supplement those in Loan and Security
Agreement dated February 23, 2016, as amended.

 

(b)               Each Corporate Credit Party shall remain liable under each
Contract, Instrument and License to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, and Lender shall have
no obligation or liability whatsoever to any Person under any Contract,
Instrument or License (between any Borrower and any Person other than Lender) by
reason of or arising out of the execution, delivery or performance of this
Agreement, and Lender shall not be required or obligated in any manner (i) to
perform or fulfill any of the obligations of Borrower, (ii) to make any payment
or inquiry, or (iii) to take any action of any kind to collect, compromise or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times under or
pursuant to any Contract, Instrument or License.

 



31



 

(c)               Each Corporate Credit Party shall, with respect to each owned,
leased, or controlled property (including public warehouses), during normal
business hours and upon reasonable advance notice (unless a Default or Event of
Default shall have occurred and be continuing, in which event no notice shall be
required and Lender shall have access at any and all times): (i) provide access
to such property to Lender and any of its officers, employees and agents, as
frequently as Lender determines to be appropriate; (ii) permit Lender and any of
its officers, employees and agents to inspect, audit and make extracts and
copies from all of such Corporate Credit Party’s Books and Records; and (iii)
permit Lender to inspect, review, evaluate and make physical verifications and
appraisals of the Inventory and other Collateral in any manner and through any
medium that Lender considers advisable, and each Corporate Credit Party agrees
to render to Lender, at Borrowers’ cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto.

 

(d)               After the occurrence and during the continuance of a Default
or Event of Default, each Corporate Credit Party at its own expense, shall cause
the certified public accountant then engaged by any Borrower to prepare and
deliver to Lender at any time and from time to time, promptly upon Lender’s
request, the following reports: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) test verifications of such
Accounts as Lender may request. Each Corporate Credit Party at its own expense,
shall cause its certified independent public accountants to deliver to Lender
the results of any physical verifications of all or any portion of the Inventory
made or observed by such accountants when and if such verification is conducted.
Lender shall be permitted to observe and consult with such Corporate Credit
Party’s accountants in the performance of these tasks.

 

10.3          Lender’s Appointment as Attorney-in-Fact. On the Closing Date,
each Corporate Credit Party shall execute and deliver a Power of Attorney in the
form attached as Exhibit E. The power of attorney granted pursuant to the Power
of Attorney and all powers granted under any Credit Document are powers coupled
with an interest and shall be irrevocable until the Termination Date. The powers
conferred on Lender under the Power of Attorney are solely to protect Lender’s
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. Lender agrees, except for the powers granted in clause (h) of
the Power of Attorney, not to exercise any power or authority granted under the
Power of Attorney unless an Event of Default has occurred and is continuing.
Each Corporate Credit Party authorizes Lender to file any financing or
continuation statement without the signature of Borrowers to the extent
permitted by applicable law. NONE OF LENDER OR ITS AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY
GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

 



32



 

10.4          Grant of License to Use Intellectual Property Collateral. Each
Corporate Credit Party hereby grants to Lender an irrevocable, non-exclusive
license (exercisable upon the occurrence and during the continuance of an Event
of Default) without payment of royalty or other compensation to any Corporate
Credit Party to use, transfer, license or sublicense any Intellectual Property
now owned, licensed to, or hereafter acquired by any Corporate Credit Party, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof, and
represents, promises and agrees that any such license or sublicense is not and
will not be in conflict with the contractual or commercial rights of any third
Person; provided, that such license will terminate on the Termination Date.

 

10.5          Terminations; Amendments Not Authorized. Each Corporate Credit
Party executing this Agreement acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement without the prior written consent of Lender and agrees
that it will not do so without the prior written consent of Lender, subject to
Borrower’s rights under Section 9-509(d)(2) of the UCC.

 

10.6          Inspections. At all times during normal business hours and absent
the occurrence of a Default or an Event of Default upon reasonable notice to
Borrowing Representative, Lender shall have the right to (a) have access to,
visit, inspect, review, evaluate and make physical verification and appraisals
of each Borrower’s properties and the Collateral, (b) inspect, examine and copy
(or take originals if necessary) and make extracts from such Borrower’s Books
and Records, including management letters prepared by independent accountants,
and (c) discuss with each Borrower’s principal officers, and independent
accountants, each Borrower’s business, assets, liabilities, financial condition,
results of operations and business prospects. Each Borrower will deliver to
Lender any instrument necessary for Lender to obtain records from any service
bureau maintaining records for such Borrower.

 

10.7          Inapplicability. The provisions of this Article (except Sections
10.5 and 10.6) do not apply to (a) Digirad Corporation, Lone Star Value
Management, LLC or Lone Star Value Co-Invest I, LP, and (b) Jeffrey E. Eberwein,
except to the extent otherwise provided in the Guaranty.

 

XI.TERM

 

11.1          Term of Agreement. Any obligation of Lender to make Loans and
extend their financial accommodations under this Agreement or any Credit
Document shall continue in full force and effect until the expiration of the
Term. The termination of the Agreement shall not affect any of Lender’s rights
hereunder or any Credit Document and the provisions hereof and thereof shall
continue to be fully operative until all transactions entered into, rights or
interests created and the Obligations have been disposed of, concluded or
liquidated. Notwithstanding the foregoing, Lender shall release its security
interests at any time after thirty (30) days notice upon payment to it of all
Obligations if each Credit Party shall have (i) provided Lender with an executed
release of any and all claims which Credit Parties may have or thereafter have
under this Agreement and/or any Credit Document and (ii) paid to Lender an
amount equal to (A) the monthly interest on the Minimum Average Monthly Loan
Amount calculated based on the interest rate in effect on the date of such
payment multiplied by (B) the difference between (I) the number of full months
from the Closing Date until the Maturity Date and (II) the number of full months
which have elapsed from the Closing Date until the payment of the fee hereunder.
In addition, Borrower shall pay to Lender the Collateral Monitoring Fee for each
month from the date of repayment until the Maturity Date. These fees shall also
be due and payable to Lender upon termination of this Agreement by Lender after
the occurrence of an Event of Default.

 



33



 

11.2          [Intentionally Omitted]

 

11.3          Termination of Lien. The Liens and rights granted to Lender
hereunder and any Credit Documents and the financing statements filed in
connection herewith or therewith shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
account may from time to time be temporarily in a zero or credit position, until
(a) all of the Obligations have been paid or performed in full after the
termination of this Agreement or each Credit Party has furnished Lender with an
indemnification satisfactory to Lender with respect thereto and (b) each Credit
Party has an executed release of any and all claims which such Credit Party may
have or thereafter have under this Agreement or any other Credit Document.
Accordingly, each Credit Party waives any rights which it may have under the UCC
to demand the filing of termination statements with respect to the Collateral,
and Lender shall not be required to send such termination statements to any
Credit Party, or to file them with any filing office, unless and until this
Agreement and the Credit Documents shall have been terminated in accordance with
their terms and all Obligations paid in full in immediately available funds.

 

XII.EVENTS OF DEFAULT

 

12.1          Events of Default. If any one or more of the following events
(each, an “Event of Default”) shall occur and be continuing:

 

(a)               any Borrower shall fail to pay the principal of or interest on
any Loan or any fees or other Obligations when and as the same shall become due
and payable (whether at maturity, by acceleration or otherwise); or

 

(b)               any representation or warranty made or deemed made in or in
connection with this Agreement or any other Credit Document or as an inducement
to enter into this Agreement or any other Credit Document or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument or agreement furnished in connection
with or pursuant to this Agreement or any other Credit Document shall prove to
have been false or misleading in any material respect when made, deemed to be
made or furnished; or

 

(c)               (i) Borrower or any other Corporate Credit Party shall fail or
neglect to perform, keep or observe any of the covenants, promises, agreements,
requirements, conditions or other terms or provisions contained in Article II,
Sections 7.1, 7.3, 7.16, 7.17, 7.18, 7.19, 8.2 and Article IX of this Agreement;
or (ii) Borrower or any other Credit Party shall fail or neglect to perform,
keep or observe any of the other covenants, promises, agreements, requirements,
conditions or other terms or provisions contained in this Agreement (other than
those set forth in the Sections referred to in clause (i) immediately above) or
any of the other Loan Documents, regardless of whether such breach involves a
covenant, promise, agreement, condition, requirement, term or provision with
respect to a Credit Party that has not signed this Agreement, and such breach is
not remediable or, if remediable, continues unremedied for a period of five (5)
Business Days after the earlier to occur of (x) the date on which such breach is
known or reasonably should have become known to any officer of any Borrower or
such Credit Party and (y) the date on which Lender shall have notified any
Borrower or such other Credit Party of such breach; or

 



34



 

(d)               this Agreement or any other Credit Document shall not be for
any reason, or shall be asserted by any Credit Party not to be, in full force
and effect in all material respects in accordance with its terms or the Lien
granted or intended to be granted to Lender pursuant to this Agreement or any
other Credit Document shall cease to be a valid and perfected Lien having the
first priority (or a lesser priority if expressly permitted in this Agreement or
another Credit Document); or

 

(e)               any judgment shall be rendered against any Credit Party or
there shall be any attachment or execution against any of the assets or
properties of any Credit Party, and such judgment, attachment or execution
remains unpaid, unstayed or undismissed for a period of fourteen (14) days from
the date of such judgment; or

 

(f)                any Credit Party shall be dissolved or shall generally not
pay, or shall be generally unable to pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted or a petition shall be filed by or against any Credit Party seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property; or any Credit Party shall take any
action to authorize any of the actions set forth above in this clause (f); or

 

(g)               any Credit Party shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of Indebtedness when and as the
same shall become due and payable or (ii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreements or
instruments evidencing or governing any Indebtedness if the effect of any
failure referred to in this clause (ii) is to cause, or to permit the holder or
holders of such indebtedness or a trustee on its or their behalf to cause, such
indebtedness to become due prior to its stated maturity; or

 

(h)               the occurrence of a Change of Control in or with respect to
any Corporate Credit Party; or

 

(i)                 there shall be commenced against any Credit Party any
Litigation seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which remains unstayed or
undismissed for thirty (30) consecutive days; or any Credit Party shall have
concealed, removed or permitted to be concealed or removed, any part of its
property with intent to hinder, delay or defraud any of its creditors or made or
suffered a transfer of any of its property or the incurring of an obligation
which may be fraudulent under any bankruptcy, fraudulent transfer or other
similar law; or

 



35



 

(j)                 any other event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect; or

 

(k)               an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred and
are then continuing, could reasonably be expected to result in liability of any
Credit Party in an aggregate amount exceeding the Minimum Actionable Amount; the
indictment or threatened indictment of any Corporate Credit Party, any officer
of any Corporate Credit Party or any Guarantor under any criminal statute, or
commencement or threatened commencement of criminal or civil proceeding against
any Corporate Credit Party, any officer of any Corporate Credit Party or any
Guarantor pursuant to which statute or proceeding penalties or remedies sought
or available include forfeiture of any of the property of any Corporate Credit
Party; or

 

(l)                 any Credit Party shall take or participate in any action
which would be prohibited under the provisions of any Subordination Agreement or
Intercreditor Agreement, or make any payment on the Subordinated Debt that any
Person was not entitled to receive under the provisions of the applicable
Subordination Agreement or Intercreditor Agreement or an Event of Default shall
have occurred as defined under any Subordinated Debt; or

 

(m)             the Life Insurance Policy shall be terminated, by any Credit
Party or otherwise; or the Life Insurance Policy shall be scheduled to terminate
within thirty (30) days and such Credit Party shall not have delivered a
satisfactory renewal thereof to Lender; or any Credit Party shall fail to pay
any premium on the Life Insurance Policy when due; or shall take any other
action that impairs the value of the Life Insurance Policy; or

 

(n)               an Event of Default shall have occurred as defined under any
of the other Obligations; or

 

(o)               if the EBGL Credit Facility and the Credit Documents relating
thereto have not been executed and delivered by the Credit Parties to Lender in
form and substance satisfactory to Lender by January 31, 2020;

 

then, and in any such event and at any time thereafter, if such or any other
Event of Default shall then be continuing, Lender in its sole discretion may
declare any or all of the Obligations to be due and payable, and the same shall
immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; provided, however,
that if there shall occur an Event of Default under paragraph (f) above, then
any and all of the Obligations shall be immediately due and payable without any
necessary action or notice by Lender.

 



36



 

12.2          Lender Remedies.

 

(a)               In addition to the rights and remedies set forth in Section
12.1, if any Event of Default shall have occurred and be continuing, Lender may,
without notice, take any one or more of the following actions: exercise any
rights and remedies provided to Lender under the Credit Documents or at law or
equity, including all remedies provided under the UCC.

 

(b)               Without limiting the generality of the foregoing, each
Corporate Credit Party expressly agrees that upon the occurrence of any Event of
Default, Lender may take any action necessary to collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, or
appoint a third party to do so and may forthwith sell, lease, assign, give an
option or options to purchase or otherwise dispose of and deliver said
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any exchange at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Lender shall have the right upon any such public sale, to the
extent permitted by law, to purchase for the benefit of Lender the whole or any
part of said Collateral so sold, free of any right of equity of redemption,
which right each Credit Party hereby releases. Such sales may be adjourned or
continued from time to time with or without notice. Lender shall have the right
to conduct such sales on any Corporate Credit Party’s premises or elsewhere and
shall have the right to use any Corporate Credit Party’s premises without rent
or other charge for such sales or other action with respect to the Collateral
for such time as Lender deems necessary or advisable.

 

(c)               Upon the occurrence and during the continuance of an Event of
Default and at Lender’s request, each Credit Party further agrees to assemble
the Collateral and make it available to Lender at places which Lender shall
reasonably select, whether at its premises or elsewhere. Until Lender is able to
effect a sale, lease, or other disposition of the Collateral, Lender shall have
the right to complete, assemble, use or operate the Collateral or any part
thereof, to the extent that Lender deems appropriate, for the purpose of
preserving such Collateral or its value or for any other purpose. Lender shall
have no obligation to any Credit Party to maintain or preserve the rights of any
Credit Party as against third parties with respect to any Collateral while such
Collateral is in the possession of Lender. Lender may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Lender’s remedies with respect thereto without prior notice or
hearing. To the maximum extent permitted by applicable law, each Credit Party
waives all claims, damages, and demands against Lender, its Affiliates, agents,
and the officers and employees of any of them arising out of the repossession,
retention or sale of any Collateral except such as are determined in a final
judgment by a court of competent jurisdiction to have arisen solely out of the
gross negligence or willful misconduct of such Person. Each Credit Party agrees
that ten (10) days prior notice by Lender to each Credit Party of the time and
place of any public sale or of the time after which a private sale may take
place is reasonable notification of such matters. Each Credit Party shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all amounts to which Lender is entitled.

 

(d)               Lender’s rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies which Lender may
have under any other Credit Document or at law or in equity or as provided under
any Obligation. Recourse to the Collateral shall not be required. All provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited, to the extent
necessary, so that they do not render this Agreement invalid or unenforceable,
in whole or in part.

 



37



 

12.3          Waivers. Except as otherwise provided for in this Agreement and to
the fullest extent permitted by applicable law, each Credit Party waives: (a)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Credit Documents, the
Notes or any other notes, commercial paper, Accounts, Contracts, Documents,
Instruments, Chattel Paper and guaranties at any time held by Lender on which
any Credit Party may in any way be liable, and hereby ratifies and confirms
whatever Lender may do in this regard; (b) all rights to notice and a hearing
prior to Lender’s taking possession or control of, or to Lender’s replevy,
attachment or levy upon, any Collateral or any bond or security which might be
required by any court prior to allowing Lender to exercise any of its remedies;
and (c) the benefit of all valuation, appraisal and exemption laws. Each Credit
Party acknowledges that it has been advised by counsel of its choices and
decisions with respect to this Agreement, the other Credit Documents and the
transactions evidenced hereby and thereby.

 

12.4          Proceeds. The Proceeds of any sale, disposition or other
realization upon any Collateral shall be applied by Lender upon receipt to the
Obligations in such order as Lender may deem advisable in its sole discretion
(including the cash collateralization of any Letter of Credit Obligations), and
after the indefeasible payment and satisfaction in full in cash of all of the
Obligations, and after the payment by Lender of any other amount required by any
provision of law, including the UCC (but only after Lender has received what
Lender considers reasonable proof of a subordinate party’s security interest),
the surplus, if any, shall be paid to Borrowers or their representatives or to
whomsoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct.

 

XIII.MISCELLANEOUS

 

13.1          No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of Lender, any right, remedy, power or
privilege under this Agreement or any other Credit Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
No notice to or demand on any Credit Party in any case shall, of itself, entitle
it to any other or further notice or demand in similar or other circumstances.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

13.2          Amendments and Waivers. No amendment, modification or waiver of or
with respect to any provision of this Agreement or any other Credit Document
shall in any event be effective unless it shall be in writing and signed by
Lender and each Credit Party, and then such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.

 



38



 

13.3          Expenses; Indemnity.

 

(a)               Each Credit Party agrees to, jointly and severally, pay or
reimburse Lender for all costs and expenses (including, without limitation, the
fees and expenses of all counsel, advisors, consultants and auditors) incurred
by Lender in connection with: (i) the preparation, negotiation, execution,
delivery, performance and enforcement of this Agreement and the other Credit
Documents, any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions contemplated shall be consummated);
(ii) the enforcement or protection of Lender’s rights in connection with this
Agreement and the other Credit Documents or in connection with the Loans; (iii)
any advice in connection with the administration of the Loans or the rights
under this Agreement or the other Credit Documents; (iv) any litigation,
dispute, suit, proceeding or action (whether instituted by or between any
combination of Lender, any Credit Party or any other Person), and an appeal or
review thereof, in any way relating to the Collateral, this Agreement, any other
Credit Document, or any action taken or any other agreements to be executed or
delivered in connection therewith, whether as a party, witness or otherwise; and
(v) any effort (x) to monitor the Loans, (y) to evaluate, observe or assess any
Borrower or any other Credit Party or the affairs of such Person, and (z) to
verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of the Collateral. In addition to the foregoing, each Credit
Party agrees to pay Lender a fee of $1,000 for each amendment, modification,
supplement or restatement of any Credit Document entered into by Lender and any
Borrower. Each Corporate Credit Party further agrees, jointly and severally, to
indemnify Lender from and agrees to hold it harmless against any documentary
taxes, assessments or charges made by any governmental authority by reason of
the execution and delivery of this Agreement or any of the other Credit
Documents.

 

(b)               Each Corporate Credit Party agrees to, jointly and severally,
indemnify Lender, its correspondents and each of its respective directors,
shareholders, officers, employees and agents (each, an “Indemnified Person”)
against, and agrees to hold each Indemnified Person harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnified Person arising out of, in any way connected with or as a result of
(i) the use of any of the proceeds of any Loan or the use of any Loan, (ii) the
goods or transactions financed by the Loans, (iii) this Agreement, any other
Credit Document or any other document contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder and thereunder or the consummation of the transactions contemplated
hereby and thereby, or (iv) any claim, litigation, investigation or proceedings
relating to any of the foregoing, whether or not any Indemnified Person
Indemnity is a party thereto; provided, however, that such indemnity shall not,
as to any Indemnified Person, apply to any such losses, claims, damages,
liabilities or related expenses to the extent that they result from the gross
negligence or willful misconduct of Lender.

 

(c)               The provisions of this Section 13.3 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement and the repayment of the Loans. All amounts due under this Section
13.3 shall be payable on written demand therefor.

 

13.4          Borrowing Agency Provisions. If and to the extent that at any time
or from time to time there are multiple Borrowers, then.

 



39



 

(a)               Each Borrower acknowledges that, together with each other
Borrower, it is part of an affiliated common enterprise in which any loans or
other financial accommodations extended to any one Borrower will result in
direct and substantial economic benefit to each other Borrower, and each
Borrower will likewise benefit from the economies of scale associated with the
Borrowers, as a group, applying for credit or other financial accommodations on
a collective basis.

 

(b)               Each Borrower hereby irrevocably designates Borrowing
Representative to be its attorney and agent and, in such capacity, to borrow,
sign and endorse notes, and execute and deliver all instruments, documents,
writings and further assurances now or hereafter required hereunder, on behalf
of such Borrower or Borrowers, and hereby authorizes Lender to pay over or
credit all loan proceeds hereunder in accordance with the request of Borrowing
Representative.

 

(c)               The handling of this credit facility as a co-borrowing
facility with a Borrowing Representative in the manner set forth in this
Agreement is solely as an accommodation to Borrowers and at their request.
Lender shall not incur liability to Borrowers as a result thereof. To induce
Lender to do so and in consideration thereof, each Borrower, jointly and
severally, hereby indemnifies Lender and holds Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Lender or any issuer by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Lender on any request or instruction from Borrowing
Representative or any other action taken by Lender with respect to this
Section except due to willful misconduct or gross negligence by the indemnified
party.

 

(d)               All Obligations shall be joint and several, and each Corporate
Credit Party shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Corporate Credit Party shall in no way be affected by any extensions, renewals
and forbearance granted by Lender to any Corporate Credit Party, failure of
Lender to give any Borrower notice of borrowing or any other notice, any failure
of Lender to pursue or preserve its rights against any Corporate Credit Party,
the release by Lender of any Collateral now or thereafter acquired from any
Corporate Credit Party, and such agreement by each Corporate Credit Party to pay
upon any notice issued pursuant thereto is unconditional and unaffected by prior
recourse by Lender to the other Credit Parties or any Collateral for such
Corporate Credit Party’s Obligations or the lack thereof.

 

13.5          Guaranty. Each Corporate Credit Party hereby absolutely,
unconditionally and jointly and severally guarantees to Lender and its
successors and assigns the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of all Obligations owed or
hereafter owing to Lender by each Corporate Credit Party. Each Corporate Credit
Party agrees that its guaranty obligation hereunder is a joint and several
continuing guaranty of payment and performance and not of collection, and that
its obligations shall be absolute and unconditional, irrespective of, and
unaffected by:

 

(a)               the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Credit Documents;

 



40



 

(b)               the absence of any action to enforce this Agreement (including
this Section 13.5) or any other Credit Document or the waiver or consent by
Lender with respect to any of the provisions hereof or thereof;

 

(c)               the existence, value or condition of, or failure to perfect
its Lien against, any security for the Obligations or any action, or the absence
of any action, by Lender in respect thereof (including the release of any such
security);

 

(d)               the insolvency of any Credit Party; or

 

(e)               any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,

 

it being agreed by each Credit Party that its obligations shall not be
discharged until the payment and performance, in full, of the Obligations has
occurred. Each Credit Party shall be regarded, and shall be in the same
position, as principal debtor with respect to the Obligations guaranteed
hereunder.

 

13.6          Waivers. Each Corporate Credit Party expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel Lender to marshal assets or to proceed in
respect of the Obligations guaranteed hereunder against any other Corporate
Credit Party, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Credit Party. It is agreed among each Credit Party and
Lender that the foregoing waivers are of the essence of the transactions
contemplated by this Agreement and the other Credit Documents and that, but for
the provisions of this Section 13.6 and such waivers, Lender would decline to
enter into this Agreement.

 

13.7          Benefit of Guaranty. Each Credit Party agrees that the provisions
of Section 13.5 are for the benefit of Lender and its successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Credit Party and Lender, the obligations of such other Credit Party under
this Agreement or the other Credit Documents.

 

13.8          Subordination of Subrogation. Notwithstanding anything to the
contrary in this Agreement or in any other Credit Documents, each Credit Party
hereby expressly and irrevocably subordinates to payment of the Obligations any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Obligations are
indefeasibly paid in full in cash. Each Credit Party acknowledges and agrees
that this waiver is intended to benefit Lender and shall not limit or otherwise
affect such Credit Party’s liability hereunder or the enforceability of Section
13.5.

 

13.9          Election of Remedies. If Lender may, under applicable law, proceed
to realize its benefits under this Agreement or any other Credit Document giving
Lender a Lien upon any Collateral, whether owned by any Borrower or by any other
Person, either by judicial foreclosure or by non-judicial sale or enforcement,
Lender may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under Section 13.5. If,
in the exercise of any of its rights and remedies, Lender shall forfeit any of
its rights or remedies, including its right to enter a deficiency judgment
against any Credit Party or any other Person, whether because of any applicable
laws pertaining to “election of remedies” or the like, each Credit Party hereby
consents to such action by Lender and waives any claim based upon such action,
even if such action by Lender shall result in a full or partial loss of any
rights of subrogation which such Credit Party might otherwise have had but for
such action by Lender. Any election of remedies that results in the denial or
impairment of the right of Lender to seek a deficiency judgment against any
Credit Party shall not impair any other Credit Party’s obligation to pay the
full amount of the Obligations. In the event Lender shall bid at any foreclosure
or trustee’s sale or at any private sale permitted by law, this Agreement or any
other Credit Document, Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Lender but may be
credited against the Obligations. The amount of the successful bid at any such
sale, whether Lender or any other party is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under Section 13.5 notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Lender might otherwise be entitled but for such bidding at any
such sale.

 



41



 

13.10      Liability Cumulative. The liability of Credit Parties under Section
13.5 is in addition to and shall be cumulative with all liabilities of each
Credit Party to Lender under this Agreement and the other Credit Documents or in
respect of any Obligations or obligation of the other Credit Parties, without
any limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

 

13.11      Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.

 

13.12      Further Assurances. Each Credit Party will take, or cause to be
taken, all such further actions and execute, or cause to be executed, all such
further documents and instruments as Lender may at any time reasonably request
or determine to be necessary or advisable to further carry out and consummate
the transactions contemplated by this Agreement and the other Credit Documents.

 

13.13      Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each Credit Party and its successors and to the benefit
of Lender and its successors and assigns. The rights and obligations of each
Credit Party under this Agreement shall not be assigned or delegated without the
prior written consent of Lender, and any purported assignment or delegation
without such consent shall be null and void. Lender reserves the right at any
time to create and sell participations in the Loans and the Credit Documents and
to sell, transfer or assign any or all of its rights in the Loans and under the
Credit Documents.

 



42



 

13.14      Descriptive Headings. The descriptive headings of the various
provisions of this Agreement are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

13.15      Rules of Construction. For purposes of this Agreement and the other
Credit Documents, the following additional rules of construction shall apply,
unless specifically indicated to the contrary: (a) wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural; (b) all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations; and (c) all references to any instruments or agreements, including
references to any of the Credit Documents, shall include any and all
modifications or amendments thereto and any and all extensions or renewals
thereof. The words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation” the word “or” is not exclusive;
references to Persons include their respective successors and assigns (to the
extent and only to the extent permitted by the Credit Documents) or, in the case
of governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statues and related regulations shall include any
amendments of the same and any successor statutes and regulations.

 

13.16      Notices. Except as otherwise provided herein, whenever any notice,
demand, request or other communication shall or may be given to or served upon
any party by any other party, or whenever any party desires to give or serve
upon any other party any communication with respect to this Agreement, each such
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three (3)
days after deposit in the United States Mail, registered or certified mail,
return receipt requested, with proper postage prepaid, (b) upon transmission,
when sent by telecopy or other similar facsimile transmission (with such
telecopy or facsimile promptly confirmed by delivery of a copy by personal
delivery or United States Mail as otherwise provided in this Section 13.16, (c)
one (1) Business Day after deposit with a reputable overnight courier with all
charges prepaid or (d) when hand-delivered, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
in Schedule V or to such other address (or facsimile number) as may be
substituted by notice given as herein provided. Failure or delay in delivering
copies of any such communication to any Person (other than Borrowing
Representative or Lender) designated in Schedule V to receive copies shall in no
way adversely affect the effectiveness of communication.

 

13.17      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.18      Entire Agreement; Counterparts. This Agreement and the other Credit
Documents represent the agreement of Credit Parties and Lender with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Borrower or Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents. Nothing in this Agreement or in the other Credit Documents,
express or implied, is intended to confer upon any party, other than the parties
hereto and thereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Credit Documents. This Agreement may be
signed in any number of counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument. Any signature delivered by a
party via facsimile or electronic transmission shall be deemed to be an original
signature hereto.

 



43



 

13.19      SUBMISSION TO JURISDICTION. EACH CREDIT PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY: (a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING, DIRECTLY OR INDIRECTLY, RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; (b) CONSENTS THAT
ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME; (c) AGREES THAT
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM
OF MAIL), POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN SCHEDULE V TO THIS
AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH LENDER SHALL HAVE BEEN NOTIFIED
PURSUANT TO SECTION 13.16; AND (d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

13.20      WAIVER OF TRIAL BY JURY, CERTAIN DAMAGES AND SETOFFS. IN ANY LEGAL
ACTION OR PROCEEDING, DIRECTLY OR INDIRECTLY, RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT DELIVERED
PURSUANT HERETO OR THERETO, (A) EACH OF EACH CREDIT PARTY AND LENDER HEREBY, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUCH LEGAL ACTION OR
PROCEEDING, (B) EACH OF EACH CREDIT PARTY AND LENDER HEREBY, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LEGAL ACTION OR PROCEEDING ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
ACTUAL DAMAGES AND (C) EACH CREDIT PARTY HEREBY, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO INTERPOSE
ANY NON-COMPULSORY SETOFF, RECOUPMENT, COUNTERCLAIM OR CROSS-CLAIM IN CONNECTION
WITH ANY SUCH LEGAL ACTION OR PROCEEDING. EACH BORROWER AGREES THAT THIS SECTION
13.20 IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGES THAT
LENDER WOULD NOT EXTEND TO ANY BORROWER ANY LOANS HEREUNDER IF THIS SECTION
13.20 WERE NOT PART OF THIS AGREEMENT.

 



44



 

13.21      GOVERNING LAW. THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS (OTHER THAN
THE MORTGAGE) AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. ANY MORTGAGE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED.

 

13.22      Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of all or any part of the
Obligations is rescinded or must otherwise be returned or restored by Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Credit Party, or otherwise, all as though such payments had not been made.

 

[Signature Page Follows]

 



45



 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

  STAR REAL ESTATE HOLDINGS USA, INC.       By: /s/ David J. Noble     Name:
David J. Noble     Title: President and Chief Executive Officer

 

  300 PARK STREET, LLC       By: /s/ David J. Noble     Name: David J. Noble    
Title: President and Chief Executive Officer

 

  947 WATERFORD ROAD, LLC       By: /s/ David J. Noble     Name: David J. Noble
    Title: President and Chief Executive Officer

 

  56 MECHANIC FALLS ROAD, LLC       By: /s/ David J. Noble     Name: David J.
Noble     Title: President and Chief Executive Officer

 

[Borrowers’ signatures to Loan Agreement]

 







 

  ATRM HOLDINGS, INC.       By: /s/ David J. Noble     Name: David J. Noble    
Title: President

 

  EDGEBUILDER, INC.       By: /s/ David J. Noble     Name: David J. Noble    
Title: Vice President

 

  GLENBROOK BUILDING SUPPLY, INC.       By: /s/ David J. Noble     Name: David
J. Noble     Title:

Vice President 

          KBS BUILDERS, INC.           By: /s/ Matthew Mosher     Name: Matthew
Mosher     Title: General Manager



 

  DIGIRAD CORPORATION       By: /s/ Matthew G. Molchan     Name: Matthew G.
Molchan     Title: President and Chief Executive Officer

 

[Corporate Credit Parties’ signatures to Loan Agreement

 







 

  GERBER FINANCE INC.       By: /s/ Jennifer Palmer     Name:   Jennifer Palmer
    Title: Chief Executive Officer

 

[Lender’s signature to Loan Agreement]

 







 

SCHEDULE I

 

[INTENTIONALLY OMITTED]

 







 

ATTACHMENT A

 

[INTENTIONALLY OMITTED]

 







 

SCHEDULE II

 

CONDITIONS PRECEDENT

 

The following items must be received by Lender in form and substance
satisfactory to Lender on or prior to the date of the initial Loan Lender:

 

1.                  this Agreement duly executed by each Credit Party;

 

2.                  the Note duly executed by each Borrower;

 

3.                  a Guaranty, duly executed by each of the following Persons:

 

     Jeffrey E. Eberwein

 

4.                  acknowledgement copies of proper financing statements (Form
UCC-l) duly filed under the UCC in all jurisdictions as may be necessary or, in
the opinion of Lender, desirable to perfect Lender’s Lien on the Collateral;

 

5.                  certified copies of UCC, tax lien and judgment searches, or
other evidence satisfactory to Lender, listing all effective financing
statements which name each Credit Party (under present name, any previous name
or any trade or doing business name) as debtor and covering all jurisdictions
requested by Lender, together with copies of such other financing statements;

 

6.                  duly executed Intellectual Property Security Agreement from
each Credit Party which owns Intellectual Property;

 

7.                  evidence of the completion of all other recordings and
filings (including UCC-3 termination statements and other Lien release
documentation) as may be necessary or, in the opinion of and at the request of
Lender, desirable to perfect Lender’s Lien on the Collateral and ensure such
Collateral is free and clear of other Liens;

 

8.                  Powers of Attorney duly executed by each Corporate Credit
Party other than Digirad Corporation;

 

9.                  control letters from (i) all issuers of uncertificated
securities and financial assets held by any Corporate Credit Party, (ii) all
securities intermediaries with respect to all securities accounts and securities
entitlements of each Corporate Credit Party, and (iii) all futures commission
agents and clearing houses with respect to all commodities contracts and
commodities accounts held by Borrower;

 

10.              [Intentionally omitted]

 

11.              duly executed originals of a Request for Loan, dated the
Closing Date, with respect to the Credit Advance to be requested by Borrowing
Representative on the Closing Date;

 







 

12.              [Intentionally omitted];

 

13.              for each Corporate Credit Party, such Person’s (a) charter and
all amendments thereto, (b) good standing certificates (including verification
of tax status where available as part of a good standing certificate) in its
state of incorporation and (c) good standing certificates (including
verification of tax status where available as part of a good standing
certificate) and certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date prior to the
Closing Date and certified by the applicable Secretary of State or other
authorized Governmental Authority;

 

14.              a certificate of an officer of each Corporate Credit Party in
the form of Exhibit G together with copies of: (a) such Person’s bylaws or
operating agreement, together with all amendments thereto and (b) resolutions of
such Person’s Board of Directors, Members, Managers and stockholders, members,
approving and authorizing the execution, delivery and performance of the Credit
Documents to which such Person is a party and the transactions to be consummated
in connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary as being in full force and effect
without any modification or amendment;

 

15.              for each Corporate Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Credit
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary as being true, accurate, correct and complete;

 

16.              evidence satisfactory to Lender that, as of the Closing Date,
Cash Management Systems complying with Schedule IV the Agreement have been
established and are currently being maintained in the manner set forth in such
Schedule IV, together with copies of a duly executed blocked account agreements,
reasonably satisfactory to Lender, with the banks as required by Schedule IV

 

17.              [Intentionally omitted];

 

18.              a letter from Digirad Corporation to its independent auditors
in the form of Exhibit F authorizing the independent certified public
accountants of the Credit Parties to communicate with Lender;

 

19.              duly executed originals of account debtor notification letters
in the form of Exhibit H executed in blank by each Corporate Credit Party other
than Digirad Corporation;

 

20.              unless otherwise agreed to in writing by lender, warehouse
waivers, landlord waivers and consents, bailee letters and mortgagee agreements
of all Borrowers’ leased or owned locations where Collateral is held;

 

21.              Mortgage covering all of the Real Estate (the “Mortgaged
Properties”) together with: (a) title insurance policies, current as-built
surveys, zoning letters and certificates of occupancy; (b) evidence that
counterparts of the mortgages have been recorded in all places to the extent
necessary or desirable, in the judgment of Lender, to create a valid and
enforceable first priority lien (subject to Permitted Liens) on each Mortgaged
Property in favor of Lender (or in favor of such other trustee as may be
required or desired under local law); and (c) an opinion of counsel in each
state in which any Mortgaged Property is located;

 







 

22.              any and all Subordination Agreement and/or intercreditor
agreements as Lender shall have deemed necessary or appropriate with respect to
any Indebtedness of any Credit Party;

 

23.              Phase I Environmental Site Assessment Reports, consistent with
American Society of Testing and Materials (ASTM) Standard E 1527-94, and
applicable state requirements, on all of the Real Property, prepared by
environmental engineers reasonably satisfactory to Lender, all in form and
substance reasonably satisfactory to Lender, in its sole discretion; and Lender
shall have further received such environmental review and audit reports,
including Phase I reports, with respect to the Real Property of any Credit Party
as Lender shall have requested, and Lender shall be satisfied, in its sole
discretion, with the contents of all such environmental reports. Lender shall
have received letters executed by the environmental firms preparing such
environmental reports, in form and substance reasonably satisfactory to Lender
to rely on such reports;

 

24.              Lender shall have received appraisals as to all Real Property
owned by each Borrower, each of which shall be in form and substance reasonably
satisfactory to Lender;

 

25.              the Financial Statements, Projections and other materials
requested by Lender certified by each Borrower’s Chief Financial Officer; and

 

26.              such other certificates, documents and agreements respecting
any Credit Party as Lender may, in its sole discretion, request.

 







 

SCHEDULE III

 

FINANCIAL COVENANTS

 

Debt Service Coverage Ratio: Borrowers shall maintain at the end of each fiscal
year a Debt Service Coverage Ratio of not less than 1:00 to 1:00. “Debt Service
Coverage Ratio” shall mean the ratio of earnings, plus interest expense, plus
depreciation and amortization less distributions permitted to interest expense
plus the current maturity of long term debt determined in accordance with GAAP.

 







 

SCHEDULE IV

 

CASH MANAGEMENT

 

Each Borrower agrees to establish, and to maintain, until the Termination Date,
the cash management system described below:

 

1.                  Commencing on the Closing Date and until the Termination
Date, each Borrower will as required herein irrevocably direct all present and
future Account Debtors and other Persons obligated to make payments constituting
Collateral to make such payments directly to either the Collateral Account or to
Borrower at 8 West 40th Street, 14th Floor, New York, New York 10018. The
Collateral Account will be subject to an agreement which will afford Lender
exclusive control over the deposits therein within the meaning of the UCC
(“Account Control Agreement”). All of Borrower’s invoices, account statements
and other written or oral communications directing, instructing, demanding or
requesting payment of any Account of Borrower or any other amount constituting
Collateral shall conspicuously direct that all payments be made to the
Collateral Account or to Borrower at 8 West 40th Street, 14th Floor, New York,
New York 10018 and shall include the preceding address or the address for the
Collateral Account. If, notwithstanding the instructions to Account Debtors to
make payments to the Collateral Account or to Borrower at 8 West 40th Street,
14th Floor, New York, New York 10018, Borrower receives any payments, Borrower
shall immediately deposit such payments into the Collateral Account or
immediately forward to Lender. Until so deposited, Borrower shall hold all such
payments in trust for and as the property of Lender and shall not commingle such
payments with any of its other funds or property. In the event that Borrowers do
not comply with the conditions set forth herein, Lender may charge to Borrowers’
account a fee equal to fifteen percent (15%) of each payment that violates this
paragraph of this Agreement.

 

2.                  Each Borrower may maintain, in its name, accounts (the
“Disbursement Accounts”) at a bank or banks acceptable to Lender into which
Lender shall, from time to time, deposit proceeds of Loans for use solely in
accordance with the terms of this Agreement. All of the Disbursement Accounts
are listed on Disclosure Schedule 7.17.

 







 

SCHEDULE V

 

ADDRESSES FOR NOTICES

 



Lender’s Address:     Name: Gerber Finance Inc. Address: 8 West 40th Street,
14th Floor   New York, New York 10018 Attention: Gerald L. Joseph Telephone:
(212) 888-3833 Facsimile: (212) 888-1637     Address for each Corporate Credit
Party and Borrowing Representative:   Name: [Corporate Credit Party] c/o Digirad
Corporation Address: 53 Forest Avenue,   Old Greenwich, CT 06870 Attention:
Chief Financial Officer Telephone: (203) 489-9502

  